 SELF CYCLE & MARINE DISTRIBUTOR CO.Self Cycle & Marine Distributor Co., Inc. and District125, International Association of Machinists &Aerospace Workers, AFL-CIO. Cases 10-CA 12586 and 10-RC-10942July 24, 1978DECISION AND ORDERBY CHAIRMAN FANNIN(, AND) MI MBE1RS JENKINSAND MI RPHIOn December 2, 1977, Administrative Law JudgeRobert W. Leiner issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings. andconclusions of the Administrative Law Judge asherein modified and to adopt his recommended Or-der, as modified herein.The General Counsel excepts to the Administra-tive Law Judge's failure to find that employee PatsNBramlett's discharge violated Section 8(a)( I and (3).The Administrative Law Judge found that Respon-dent discharged Bramlett solely because she pursuedan unemployment compensation claim. but decidedthis was not a protected activity under the Act. TheGeneral Counsel contends Bramlett's pursuit of herunemployment claim was protected and, further, thatanother motive for her discharge was the fact she wasa supporter of the Union. We find merit to the (;en-eral Counsel's contentions.Around late December 1976. the Union began anorganizing drive among Respondent's 23 warehouseemployees. On January 3, 1977, Leo Self, Respon-dent's president. called a metting of all the ware-house employees and threatened to close his businessif they unionized. During the next week. Respondentdischarged three employees in violation of Section8(a)(3) and (1). On January I 1, Self's wife told one ofthe dischargees, Sherry Oliver. that she had been dis-charged because Respondent was "cleaning house,we are going to get rid of everybody." "To get rid ofeverybody," the Administrative Law Judge found,was Respondent's answer to the union drive. Shortlyafter that remark was made, two more employeeswere unlawfully discharged.On January 13, Self unlawfully' interrogated Bram-lett about her union activities. When Bramlett toldSelf she had signed a union card, he said, "Well, any-thing I sav is not going to change your mind, is it?"She answered that nothing would.An appeals hearing had been scheduled for Janu-ary 25 on an unemployment compensation claimBramlett had filed for a period during which she hadbeen laid off from Respondent the previous autumn.The day before the hearing, Self, referring to herclaim, told Bramlett, "Either you drop it or else." Sherefused. On the day after the hearing, Grads. a su-pervisor, assigned Bramlett to work "topside." i.e., onthe second floor of the warehouse, even thoughaware that she had complained before that she be-came dizzy when working there. The next day. Gradsagain told Bramlett to work topside; she said shecould not because working there made her dizzy. LeoSelf then called her into his office and told her that ifshe would not work topside she would have to clockout. Bramlett said she would not clock out, butadded that if she got hurt working topside her moth-er would sue Self. Self then told her that, in view ofthis threat, she was fired.The Administrative law Judge viewed Respon-dent's assignment of Branilett to work topside "as acrude and clumsy contrivance to force her to quit,"but held that it was done solelv to retaliate againsther for her pursuit of her unemployment compensa-tion claim. We do not agree. Contrary to the Admin-istrative L aw Jludge, we believe Respondent's actionswere at least partially motivated by Bramlett's sup-port for the Union. Self's speech of January 3. thefive unlawful discharges. and Self's wife's remark ofJanuary II evidenced an intent to retaliate againstthe warehouse employees for seeking unionization.Against this background, the contrived circumstanc-es of Bramlett's discharge lead us to conclude that itwas effected as part of this campaign of unlawfulretaliation and therefore violated Section 8(a)(3).We further conclude that Bramlett's discharge wasalso partially motivated b\ her pursuit of her unem-ployment compensation claim, but, contrary to theAdministrative Law Judge. find that this was protect-ed concerted activity. It has long been recognizedthat this Board is required to administer the Act withcareful accommodation to the statutory scheme as awhole.' It is equally well settled that the matter ofunemployment compensation benefits arises out ofthe employment relationship, as pointed out by theAdministrative Law Judge,. and is one aspect of thenational labor policN.l Clearly,. Bramlett's disputewith Respondent over her entitlement to unemploy-1 t:L. !,,h hhr Stcm'nhq, (ompn/,m 5 iR , 3 16 t S 31. 47 (1942,See Sf".,-d Ialh1,t, (' b X [a,.t 301 LS. 548 1937).Sec Bernard Meltzer. Lahbor I i. ( ascs. Marlenals. and Problems," at29 and 36 (2d ed. 1977}237 NLRB No. 975 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment benefits would be a matter of common interestto other employees, since they might find themselvesfaced with a situation similar to hers in the future.Thus, by refusing to withdraw her claim, despiteSelf's threat that she do so "or else," Bramlett refusedto allow Self to deny her and, by way of example, theother employees access to the State's unemploymentcompensation appeals procedure. We therefore findthat by discharging Bramlett in part for her pursuitof her unemployment claim, Respondent violatedSection 8(a)( 1).4 For the same reason, Self's January24 threat that Bramlett withdraw her appeal "or else'also violated Section 8(a)( I).In accordance with our findings, we shall amendthe Administrative Law Judge's "Remedy" and therecommended Order to include reinstatement andbackpay for Patsy Bramlett and to overrule the chal-lenge to her ballot.AMI.NI);II) CON( I .ISIONS ()F LAWSubstitute the following for Conclusions of law 3and 4 of the Administrative Law Judge:"3. By threatening to close its facility if employeessupported, or engaged in activities on behalf of, orselected the Union; by creating the impression ofsurveillance of its employees' union activities: bycoercively interrogating its employees concerningtheir union membership, sympathies. and activities:by threatening to discharge employees because ofsuch membership, sympathies. and activities: bythreatening to discharge an employee for pursuing aclaim for unemployment compensation: and by dis-charging an employee for pursuing a claim for unem-ployment compensation, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Sections 8(a)(1) and 2(6) and (7) of theAct."4. By laying off on January 6, 1977, and thendischarging on January 7, 1977, employees LindaBurns, Sherry Oliver. and J. C. Mallard, by discharg-ing employees Matt landers and Bobby Pattersonon January 11, 1977; and by discharging employeePatsy Bramlett on January' 27. 1977, in reprisal forunion activities among its warehouse employees, orbecause they' engaged in union or protected concert-ed activities or sympathized with the Union, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)( 1) and(3) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby adopts the recommended Orderof the Administrative Law Judge as modified belowand hereby orders that the Respondent, Self Cycle &Marine Distributor Co., Inc., Tarrant, Alabama, itsofficers, agents. successors, and assigns, shall takethe action set forth in the said recommended Order,as so modified:I. Reletter the paragraphs l(e) and l(f) as para-graphs 1(f) and l(g), respectively, and add the follow-ing as paragraph l(e):"(e) Threatening to discharge or discharging em-ployees for pursuing claims for unemployment com-pensation."2. Insert the phrase "and Patsy Bramlett" after thename "Patterson" in both paragraph 2(a) and the lastparagraph.3. Substitute the attached notice for that of theAdministrative Law Judge.4 See .4i SXrre (' r/p.r...in. 229 Nl RB 1064 (1977}: .41heluta Cuhwion(i, /no, 221 N RB 999 (1975}: (G R. Inm , 201 NIRB 147.APPENDIXNoii(T Tlo EMI'LoYEIESPosl EI) BY ORDER OF I HENAIIONAI. LABOR REILAIIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives you, as em-ployees, certain rights, including the right:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a represen-tative of your own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.Accordingly, we give you these assurances:WE wil.L Nor do anything that restrains orcoerces our employees with respect to the rightsgranted them by the National Labor RelationsAct, as amended. More specifically:WE wi. L NOI lay off, discharge, or in anyother manner discriminate against employeesfor joining or supporting District 125, Interna-tional Association of Machinists & AerospaceWorkers. AFL C'IO or any other labor organi-zation.W. will.. NOI interrogate our employees con-cerning their union activities or the activities ofother employees.Wi wni1i NOi threaten to close down our facil-ity if the employees join or support the Union or76 SELF CYCLE & MARINE DISTRIB 1I OR (O.the Union becomes the majority representativeof our employees.WE Wvi1.1 NmO' create the impression of surfe il-lance of the protected concerted activities of ouiemployees.WE WILL NOt threaten to discharge our em-ployees if they join or assist the Union or engagein activities in its behalf.WE wt11 NOT threaten to discharge or dis-charge employees because they pursue unem-ployment compensation claims with the State.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them bN Section 7of the Act.WE wllli offer Linda Burns. Sherr, Oliver.J. C. Mallard, Matt Landers, Bohhb Patterson.and Patsy Bramlett full reinstatement to theirformer jobs or, if those no longer exist. to sub-stantially equivalent positions without pre judiceto their seniority or other rights and privilegesand aw. wit li make them whole for anN loss ofwages they'suffered because of our discrimina-tion, plus interest.SELF CYCLE & MARINI DisIRIHt IOR Co. INcDECISIONSTATFMENT OF lilt CASFROBFRT W LFiNER. Administrative Law Judge: Upon acharge filed on February 14. 1977. against Self Cycle &Marine Distributor Co., Inc., herein called Respondent. byhvDistrict 125. International Association of Machinists &Aerospace Workers, AFL-CIO, herein called the Union orthe Charging Party, a complaint and notice of hearing wasissued by the General Counsel on April 12, 1977. allegingviolation of Section 8(a)(l) and (3) of the National LaborRelations Act, as amended, by virtue of Respondent dis-charging six named employees. Linda Burns. Sherry Oliver.J. C. Mallard, Matt Landers. Bobby Patterson, and PatsyBramlett, on January 6, 11. and 27, 1977, allegedly becausethey engaged in activities on behalf of the Union or inconcerted activities with other employees for the purposesof collective bargaining and other mutual aid and protec-tion and because one of them, Patsy Bramlett, participated.and gave testimony, in a state unemployment hearing. Thecomplaint also alleges that on particular days in January1977 Respondent engaged in unlawful interrogation of itsemployees; unlawfully created the impression of surveil-lance; unlawfully threatened employees that it would closeits warehouse facility if employees supported the Union;and unlawfully threatened to discharge employees if theyjoined or engaged in activities on behalf of the Union. Thecomplaint, as amended at the hearing. also alleges that onor about January 24. 1977. Respondent unlawfully threat-ened to discharge Patss Bramlett because she failed towithdriav her claim for unemplos ment insurance benefits.On April 19. 1977. Respondent filed and served its timelyansaer in whichi.l inllr aial. it admitted the jurisdictionalallegttions of the complaint. the supervisory status of cer-tain named officers of Respondent, but denied the com-mission of any unfair labor practices. During the hearing,the Respondent admitted the status of the Union as a labororganization N ithin the meaning of Section 2(5) of the Act.On Januar' 4. 1977. the Union filed a petition in Case10 RC 10942 for certification as the collective-bargainingrepresentative in a unit of Respondent's employees ulti-mately stipulated to be: "All warehouse and maintenanceemployees employed bh the employer at its Tarrant. Ala-hama. location. excluding all office clerical employees.sales employees, computer programmers and keypunch op-erators. professional employees. guards, watchmen andsupervisors as defined bv the Act." Pursuant to a Stipula-tion for (Certificaition LIpon C onsent Election approved bythe Recional Director on JanuarN 27. 1977. a Board-con-ducted election sas held on February 22. 1977. among theemployees in the above-stipulated unit to determine thequestion concerning representation. A tally of the ballotsshowed that. of approximately 23 eligible voters. 7 employ-ees cast valid votes for. and 8 cast valid votes against. thetlnion. there were eight challenged ballots. The chal-lenged ballots were sufficient in number to affect the re-sults of the election.The challenged ballots were those of Linda Burns. Sher-ry Oliver. Pats' Bramlett. Matt Landers. J. C. Mallard,Bobb, Patterson. Wanda Watkins, and Ronald Hallmark.The aforesaid ballots, except for Hallmark's. were chal-lenged by Board agents because the names of these personsdid not appear on the eligibility list previously submittedby Respondent. Hallmark was challenged by the Union onthe ground that he was a supervisor as defined in Section2(11) of the Act. At the hearing before me, the challengesto Ronald Hallmark and Wanda Watkins were withdrawn.It appearing to the Regional Director that the question ofthe aforementioned challenged employees' eligibility tovote in the election was coextensive with the resolution anddisposition of the discharge allegations in the aforesaidcomplaint, and that a hearing be had thereon pursuant toSection 102.69(d) of the Board's Rules and Regulations.the Regional Director ordered that a hearing be held toresolve the issues raised bh the challenges to the aforesaidsix ballots: and. pursuant to Section 102.33 of the Board'sRules and Regulations. Series 8, as amended, issued anorder consolidating for purposes of hearing, ruling, anddecision, the matters raised by the challenges in Case 10IRC 10942 and the unfair labor practices alleged in Case10-CA-12586.On Man 25 and 26. 1977. a hearing was held before meon the issues raised in the consolidated cases in Birming-ham. Alabama. at which time the General Counsel andRespondent were represented by counsel and all partieswere given an opportunity to fully examine and cross-ex-amine witnesses. and argue orally on the record. Thereaf-ter, after the close of the hearing. General Counsel andRespondent filed timely briefs.Lipon the entire record. including the briefs, and from77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmy observation of the demeanor of the witnesses, I makethe following:FINDINGS OF FACTI. THE BUISINESS OF IHE RESPONDEN1Self Cycle & Marine Distributor Co., Inc.. is a Delawarecorporation, maintaining an office and place of business inTarrant, Alabama, where it is engaged in the operations ofa warehouse and the nonretail sale and distribution of mo-torcycle parts and accessories. During the 12-month periodending April 1977, a representative period of Respondent'sbusiness, Respondent purchased and received goods val-ued in excess of $50,000 directly from suppliers locatedoutside the State of Alabama. The complaint alleges. Re-spondent admits, and I find that at all material times, Re-spondent was an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II T1HE LABOR OROANIZAIION INVOI.VEI)The complaint alleges, and I find, as Respondent admit-ted at the hearing, that District 125, International Associa-tion of Machinists & Aerospace Workers, AFL CIO, hasbeen, and at all material times herein is, a labor organiza-tion within the meaning of Section 2(5) of the Act.Ill THE ALLEGED UNFAIR LABOR PRA( ICESA. Background, Warehouse Employ'ment and MonthlySalesH. L. (Leo) Self, herein called Self or Leo Self, presidentof Respondent, established Respondent's business more than31 years ago. Cyclical in nature, the business enjoys highermonthly sales in the period February through August thanit does in the balance of the year.'In the management of Respondent, Self is aided by hisson, 30-year-old Vice President Howard Self, in charge ofsales and inventory: by his wife, Corporate TreasurerKathlyn Self, who is also I of about 10 office clericals; andRobert (Bob) Grady, the warehouse supervisor, all conced-ed to he supervisors within the meaning of Section 2( 1) ofthe Act. Ronald Hallmark, leadman in the warehouse, isnot alleged to be a statutory supervisory.As Respondent's business has grown (in terms of sales),Respondent has tended to employ on the above cyclical,seasonal basis a greater number of warehouse employeesand, commencing in September 1976, caused an additionto be built to its existing two-story warehouse (the secondfloor of which. open on two opposing sides, is known as"topside." Tires, helmets, and motorcycle windshields arestored "topside." The addition to the warehouse was com-pleted in early January 1977.Thus, in the period February through March 1975, itsrecords showed Respondent employing 17 warehouse em-ployees, a peak of 28 employees was employed in July; 22in the 2-week period ending October 7; and 19 employeesfrom the period ending October 21 to December 16 (exceptthat in the period ending November 4 there were 18 em-ployees).In 1976, in the 2-week period ending January 13, Re-spondent had 18 warehouse employees:: in the period end-ing January 27, 17 employees; in the period ending Febru-arv 10, 20 warehouse employees; and thereafter, increasedemployment with a peak of 34 warehouse employees in theperiod ending June 15; 23 employees in the period endingNovember 16 (mistakenly listed on Respondent's recordsas November 6); 27 warehouse employees in the periodRespondent's payroll records, prior to Ma) 15. 1977. were kept on a2-%.eek hasis Thus, paydas is on Fridas, every second week, the 2-weekpasroll period running from Wednesda? through the second followingIuesda, 2 wueeks thereafter.I It is to be noted that the chart below represents monthly sales ratherthan the value of incoming orders.MONTHLY SALESSEPTEMBER 1974 TTHROUGht APRIL 19771974266,195.04295,991.30167,369.97150,462.461975227,794.31331,961.24434,462.00485,071.99501,417.16475,338.00439,765.37398,556.28276,181.33241,058.36259,009.48147,989.541976225,613.55301,490.41626,856.59600,414.02526,470.01580,901.81519,321.44407,645.19339,294.68232,770.80235,852.71268,605.571977177,086.85287,161.84616,483.81733,384.40JanuaryFebruaryMarchAprilMayJuneJulyAugustSeptemberOctoberNovemberDecember78 SELF CYCLE & MARINE DISTRIBUlOR (CO.ending November 30; and 25 warehouse employees in theperiod ending December 28,In 1977, in the period ending January 11. there were 23warehouse employees: January 25. 18 warehouse employ-ees; February 8, 18 employees; February 22. 17 warehouseemployees; March 8, 18 warehouse employees; and in aperiod March 15 through April 5, 17 warehouse employees.Respondent's witnesses, Warehouse Supervisor (iradyand Respondent's certified public accountant, Paul Kas-souf., testified and counsel for Respondent asserted that thelevel of warehouse employment coincides with sales fig-ures.3It was in support of the alleged coincidence of sales andwarehouse employment that Respondent submitted salesfigures (Resp. Exh. 4, supra). Yet, in December 1974, wheresales of $150,462 were recorded. Respondent had 14 to 15employees, but had the same number of employeesthroughout the next month, January 1975. when sales roseby one-third to $227,794. In the 2-week period ending lFeb-ruary 11, 1975, Respondent had 16 employees, hired Imore net employee 4 in the 2-week period ending February25, 1975, and maintained that level through the period end-ing April 8, 1975. Respondent's sales in this period, how-ever, show that for January 1975 sales were $227,794; forFebruary, $331,961; and for March. $434,462. Thus, al-though sales almost doubled, employment remained static.In December 1975, when Respondent's sales were$147,989, it employed 19 employees, and 18 in the latterpart of that month. In January 1976, the number of Re-spondent's warehouse employees declined from 18 to 17employees even though its sales rose by one-third to$225,613.Similarly, after January I I, 1977, and through April 5,1977, Respondent employed only 17 employees and in one2-week period, 18 employees, notwithstanding that whileJanuary 1977 sales were $177,086 February sales rose to$287,161; and March sales rose to $616.483. On Respon-dent's evidence, the number of warehouse employees re-mained stable notwithstanding that sales volume tripled.Whatever else may be inferred from these figures. it isreadily observable, contrary to Repsondent, that the num-ber of warehouse employees is not necessarily commensu-rate with the dollar volume of monthly sales.Self also testified that he did not hire warehouse employ-ees to increase the warehouse complement between Janu-ary and early April in 1977 because, following prior years.his business only picks up in earls April. He stated thathiring in April or May is part of Respondent's yearly rou-tine. Yet, at the end of January and on or before February10, 1976, Respondent's warehouse employment rose from17 to 20 employees, and as earl' as March 9, 1976, by 30percent to 23 employees. I therefore also reject, as unpro-i Accoun( ant Kassoulf ua. unahe to tetif, hhctier there .i,, an. ."le.adIlme" between orders anld salles n(llNt.k l lH I r Lclt. i >ed IAil "le a ne Ile)esidence was Coffered to show ain\ trllllel hetneen s.le., ald lesIel of a.arehouse cmplosment ]here sais no, ciden:I .dduLcd asi ti the ,tluiu.c oforders receiNed in anS period Si, a' to ie a.lrlr c .il. tlMlelal [ hIct eeci ordJerreceived and sales perfected,1The documenrar) esidence falls to, .ddles the problem .hceth¢r thereras emplisee turnov.er The figure. show, inl' net iarehomU,e cmpltlllcntfor an; 2 eek periodven, that hiring of warehouse employees begins first inApril or May.B. Events of December 1976: Christmas Speech. UnionMeetingThere is no dispute that on or about December 17, 1976.Respondent held a Christmas party for all of its employees(between 40 and 50 warehouse, clerical, and sales employ-ees) at a Birmingham, Alabama, restaurant. Leo Self wasthe principal speaker. He told the employees that Respon-dent had had a good year, in fact one of the best yearssince Respondent had been in business; that he waspleased with the work the employees had done; that theemployees were one of the best crews he had ever had;that, although business was off a little bit, the coming yearwould probably be even a bigger year: and that he plannedto give employees a pay raise in January and to keep allemployees in employment through the slack winter seasonuntil the next busy season. The testimony of GeneralCounsel's witnesses concerning the substance of Leo Self'sChristmas party speech stands uncontradicted on the rec-ord.On or about December 20, 1976, the Union held the firstof several meetings of Respondent's warehouse employeesat which 12 to 15 employees attended. The same number ofemployees attended each meeting thereafter in the monthsof January and February. Employees signed cards and dis-cussed the Union in the period commencing December 20and ending January 6.C. Events of January 1977' Violation of Section 8(a)()l, theJanuary 3, 1977, Threat To Close Down the WarehouseI. On January 4. 1977. the Union filed a petition forcertification in Case 10-RC-10942. Notice of the filing ofthis petition, according to Respondent's uncontradicted ev-idence, was received by Respondent on Friday, January 7.1977. when a copy thereof and an accompanying explana-toiy letter (Resp. Exh. 14) from the Regional Director, dat-ed Janaurs 5. 1977. arrived by mail.2. General Counsel witnesses (Linda Burns and J. C.Mallard) asserted and Respondent's witnesses (Leo Self,Bob Grady, Wayne Folse, and Ronald Hallmark) deniedthat on or about Monday, January 3, 1977, and in anycase. before January 6, 1977, Leo Self called a half-hourmeeting of all warehouse employees after lunch. SupervisorBob Grady was present and J. C. Mallard recalls that Gra-dv spoke about work in the warehouse on that occasion.Linda Burns was at the meeting, placed it as occurring onJanuar' 3. and testified, in corroboration of Mallard, thatLeo Self called the meeting, that it lasted about 30 minutes,and that it was after lunch. Mallard could not clearly recallthe date, as did Burns.,In any event, Burns and Mallard testified at this January3 meeting of warehouse employees, Leo Self said that hewould not have a union run his business; that the Union' Mallard tetllfied that on sceral prior rcciasions .eo Self made the samet,pe of remarks he made at this meeting. which l.lnda Burns placed ash.as il1 O.icurred ,mt SMonda.,. Janualr, 3 One such .ccasion was before the[)elcnilhcr 17 ( hrl inlas parts79 I)t('lSIONS OF NATIONAl I.ABOR REI ATIONS BOARDwas a bunch of communists: that he would not have com-munists running his business: that he would not have aunion in Respondent: and would close the doors first andlet everyone go before he would have a union.I credit General Counsel's witnesses and discredit Re-spondent's denials (and its assertion that Respondent firstlearned of its employees' union activities only after Re-spondent received the Union's representation petition onJanuary 7). The reasons for my generally crediting GeneralCounsel's witnesses here, and elsewhere, especially on thequestions of Leo Self's union animus and knowledge of theunion activities among Respondent's employees will ap-pear hereafter in this Decision as the circumstances andissues relating to other employees unfold. At this point, it issufficient to note that I have based my credibility resolu-tions relating to the January 3 speech not only on the plau-sibility of the circumstances, inherent probabilities and theunrefuted testimony which will appear hereafter, hut onmy observation of the demeanor of the witnesses.I have particularly taken into account the facts that bothBurns and Mallard are alleged discriminatees and thushave financial interests in the outcome of this proceeding:and, in addition, that Burns has been the subject of gar-nishment proceedings and may be prone to the lure of fi-nancial reward. I also appreciate that Burns testified thatprior to the January 3 meeting, she was told that Respon-dent had received notice of the Union having received suf-ficient signed cards, i.e., apparently a communication fromthe Board. There is no support for such testimony. More-over, my observation of Mallard and a review of his testi-mony leads to the conclusion that he had an unsure graspof the dates, and, perhaps, the sequence of events. Onething, however, emerged from Mallard's testimony and myobservation of him: he was a truthful and guileless witness.As such, I credit his version and Burns' version, especiallywhere Burns' testimony corroborates Mallard's, and con-clude that Self made these declarations on January 3, 1977.I also discredit Respondent's witnesses' (who are also sub-ject to the defect of self-interest) testimony to the contrary.Respondent's attempt to suggest that this meeting (thesubstance of which is equally denied) occurred on or afterits January 7 receipt of the Union's petition for election isnot acceptable, since both Mallard and Burns were dis-charged on January 6, the day before Respondent says itreceived the petition. Thus, if Self's speech occurred at all.it must have occurred, on this record, while Mallard andBurns were still employed, i.e., on or before January 6,when they were discharged. I conclude both that thespeech as described by Burns and Mallard occurred: and,that it occurred on Monday, January 3, 1977.Burns and Mallard also credibly testified that the an-tiunion part of the January 3 speech by Leo Self was not anisolated occurrence. Burns testified that in or about May orJune 1976, 1 month after she was hired, another labor or-ganization distributed membership cards to Respondent'swarehouse employees, some of which cards the employeessigned. Leo Self then called a meeting of warehouse em-ployees and told them he would close the doors before hewould permit a union in the warehouse. The employeesthen tore up the union cards.Mallard testified, and Self admits, that Mallard dis-cussed with Self, in December 1976. both before and afterMallard signed a card for membership in the Union, thesubject of Mallard's ex-wife, employed in a unionizedplant, engaging in a strike. Mallard would initiate the con-versations with Self and sometimes told him that em-ployers "caused" unions to exist because of their treatmentof employees. Self would respond by saying that unionsput employers out of business because of their excessivedemands, and that he "would close the plant before hewould submit to a union." Mallard credibly testified thatLeo Self said the same thing (on January 3) before Mallardwas discharged (on January 6) as he had said previously. Itis uncontested that Mallard signed a union card a week ormore before being discharged and discussed the Unionwith coemployees prior to the January 6, 1977. discharge.Respondent's witnesses deny that Self made any of theabove antiunion declarations, acknowledge that Mallardspoke to Self about Mallard's ex-wife's union activities,and, as above noted, assert that Respondent did not knowof union activity among its employees until January 7, theday after the January 6 discharges hereafter discussed. Re-spondent points to Mallard's "confused and unintelligible"testimony (Resp. Br., p. 15), and Mallard's and Burns' fi-nancial interest as discriminatees. Taking these elementsinto account and the contrary testimony of Respondent'switnesses, and their self-interest, I have nevertheless credit-ed General C'ounsel's witnesses on the basis of my observa-tion of their demeanor, and on two circumstances to behereafter related, which lead me to generally reject thecredibility of Leo Self's testimony.I thus conclude that Respondent, as alleged in paragraph7 of the complaint, on or about January 3, 1977, threatenedto close the warehouse and terminate its employees if theemployees supported, or engaged in activities on behalf of,or selected. the Union, and that such a threat violated Sec-tion 8(a)(1) of the Act, as amended. I also conclude thatSelf made this unlawful threat because of the union activityamong his employees which started no later than Decem-ber 20. 1976, when the first union meeting of his employeeswas held.6The two circumstances relied upon, in additionto the otherwise completely fortuitous timing of the Janu-ary 3 speech. are: (I) the credited testimony of warehouseemployees Bobby Patterson, Matt Landers, and PatsyBramlett: and (2) the overall circumstances, including thesmall size of Respondent's warehouse complement.Patterson and Landers testified concerning separate Jan-uary 10, 1977. conversations with Self in Self's office,which conversations will be dealt with in greater detailhereafter. Suffice it to say at this juncture that employeeLanders, together with employees Higginbotham, Reed,Hallmark, and Shanks, were called into Selrs office at Ip.m.. on Janaury 10, 1977. Self urged those employees inthe group who might have signed union cards to tell theunion representative that they made a mistake and wanted"' The t nion's petition for certification (Resp. Exh. 14) filed on the morn-ing of Jailu:lro 4, 1977, shows onls that, of an alleged unit of 23 emplo)ees,30 percenl or more of such emiplo)ees supported the petition Thus, at leastseven cbards uere filed hb Janualry 4 in support of the petition. General('ounsel subihnitted 1i, emliploee-executed union cards in evidence.80 SE-l.: (CYC I.E & MARINE I)ISI RIB I()OR (O.to change their minds.' In the meeting. Self also said thathe knew that employee Jimms Shanks signed a union card.Shanks did not testify. nor was ans union card of Shanksoffered in evidence. Neither Reed nor Higginbotham testi-fied. Self did not specifically denN Landers' testimon, re-garding this matter-or any other conversation twith I an-ders--although he generally denied all alleged threats andunlawful interrogation of employees. Rather, he testifiedthat employees voluntarily told him of their union associa-tions. I do not credit Self's denials and assertions in thisregard, and I credit Landers' version. Htallmark's testimon,denied generally that in any meeting l.eo Self interr'roittedemployees concerning their union activities or made anNthreats. I do not credit Hallmark's testimon\.At 4:45 p.m.. on January 10. 1977. the same da{ follow-ing Landers' being called into Self's office. as emplo'NeeBobby Patterson was punching out at the timeclock to endhis working day, Self stepped out of his office and asked tospeak to Patterson in his office, While the ensuing2-1 /4-hour conversation between Self and Patterson in Self'soffice will be referred to in detail hereafter, it is pertinent tonote that in that conversation (in which Self unlawfullsinterrogated Patterson concerning Patterson and othe enm-ployees' union activities, see, in fra, the discharge of BobbhhPatterson) Self told Patterson that he (Self) "knew ai lotmore than people thought he knew, that he had peopleinside the warehouse ...he had wars of finding outthings."Leo Self (and Howard Self. who claimed to be present atthe conversation, and Supervisor Bob Grad,, who claimredto have heard the conversation while seated outside Self'soffice) admitted the occurrence of the 2-1 4-hour conver-sation, but denied that any union activity was discussedtherein. I do not credit these denials and credit Patterson.Patsy Bramlett credibly testified that on Januar, 13.1977, Supervisor Grady told her that Self wanted to see herin his office. In the ensuing conversation. in which Selfunlawfully interrogated Bramlet, as he had Patterson 2days before, concerning her attending union meetings andsigning a union card (see discharge of Bramlett, intrira. Selfsaid: "[You] think you have got friends in the warehouse.but you don't." Bramlett answered: "Well. I feel like Ihave." Self responded: "[Well,] you don't. you think Ico-employees] Ann Hart and Carolyn Cook is vour friends.but they are not. .we will just drop it at that." sWhile Self's statements, above, were made qafctr Respon-dent received the Union's petition for certification. andwhile Self could have commenced receiving reports fromantiunion warehouse employees after he received the peti-tion on January 7, 1977, such is not a necessary inference.Rather, the timing of the January 3 speech. in conjunction7 Leadman Hallmark. on and before \1.rch 31. i9q7. ril7tultlcl i iet,,,iwhich. inter flia, stated that the emplosee, d ot nT.eed u, tiltln aid.1 ICquested the tInion to withdrau its peltlon .and tire instant unfalr i;lhrpractice charges. A totIl of 1I, of Respndenlt'd .u.isolehtlue clnplo s ilcluding Hlallmark. Shanks, litggilhboth.nm L and Reed. lIgnci l1hc prctllll((G.C Exh. 41 hich is not a;lleged i an uinfair lthor praltilc iil ,ir ff lipart of an unfair labor practice. I therefore drau nro, cornIhtion or find ai.iunlawful activity based on Hallmark's circulhlon of thit peltito.The document ((;.C. xh 41 circulated hb leadlmn linalll.,rk ill uhlich16 employees. on Ma;lrh 31. 1977. requested tire I nlon to uitlhlrr.t It,petition and unfair labor practice ch;arges. al sigttned ho (' .arl I ( .ik tilt)Patricia Hari.with untion acti\ itN and meetings commencing around De-cenhber 20() 1i97 and continuing thereafter into January,together Wilth Self's discredited denials of even making theJanuary 3. 1977. threat to close down speech. leads me toconclude that Self. bs information gained from warehouseemploees. knew of warehouse emplosee activit, on behalfof the mnlon on and before Januars 3, 1977. hefore hereceived the niton's petition on January 7: and that. asaboxe noted. his JanuarN 3 speech was in response to ware-house elliplhsees' enta.lging in union activities.IoricoCer, even apart from this direct testimniony whichindicates Self's leairning of employees' union activity di-rectis from warehouse emplo ees, the conclusion of Self'sknowxledge of union actilties when he made his Januars 3speech is inferable under the rule of Wiese Plow Welding('O. Inc., 123 Nl RB 616 (1959): see Board Ford, Inc., 222NLRB 922. 9214 (1976).: Faiet, rInt., 202 NLRB 409. 4101973)In the 2- eek period ending January II11. 1977, Respon-dent had onlN 23 warehouse employees ( Resp. Exh. 6); andthere waas da\-to-daNs close contact between managementand emplosees. Superxisor Crads, constantly. and LeoSelf, often, were in working contact with warehouse em-ploees. I'he timing of the January 3 speech following em-plkyee union ;clivits. meetings. and card signings: a his-torx of union animus antedating the January 3 speech: andparticula.rls the juxtaposition of the January 3 threat withSelf's L)ecember 17 Christmas party speech. assuring em-ploeeCs of continued emplo merint in spite of Respondent'spast practice f "''slack season" lasoffs; all lead to the infer-ence of knoxvwledge.'I lihe Board and courts hase "long held, that proof ofknowledge of union actic, it ma, he established bv circum-stantial. as well as direct. knowledge." Board Ford, Inc., 222NLRB 922. 924. I conclude that such an inference is justi-fied here. Vhether Respondent had knowledge of theunion actis iies of the individual alleged discriminateesherein is another matter. but all that is necessarily heldhere is that Respondent had knowledge of union activitiesamong its emplosees on or before January 3. 1977. andthreatened to close the warehouse and terminate their em-ployment because of it.D. The Ternminations o/' Linda Burns, Sherri ()iter, nr lJ. (. 1allard on January 6, 1977I. Iinda BurnsLinda Burns was hired by Respondent in April 1976. asan "order puller" in the warehouse. In or about July 1976.she was promoted to "assistant shipper" with a pay raise. Iconclude that. as a warehouse employee, but for her dis-charge of January 6. 1977. she would have been eligible tovote in the FIebruars 22. 1977. election.It is undisputed that on one occasion in November 1976Burrns asked Self for a wage increase. He gave her a smallwage increase (Burns could not recall if it was 10 cents or15 cents per hour) aind told her she would not receive awage increase in January 1977 when the other warehouseemployees would get a wage increase. Self neither deniedthis testimon\ nor alleged an'i other requests by Burns for81 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDwage increases. Self's subsequent December 17 Christmasspeech alludes to a January wage increase. Burns admitted,during the course of her employment, to have made mis-takes in her work and her testimony is uncontradicted thatshe not only received an equal number of compliments onher work, but was never warned about her work, repri-manded or disciplined. As a shipper. her job had greaterresponsibility than that of "order puller," since she wasobliged to see that shipments and freight charges were cor-rect.It was also wholly undenied that when Burns was firstemployed by Respondent. she told Self that she was a pa-tient at a dental clinic and was required to attend the clinicat its convenience, thus obliging her to leave work duringthe workday. In addition, on individual occasions of herattending the dental clinic, she directly told Self of herearly leaving, and Self did not object. She also told Super-visor Grady of her appointments and requirement to leaveearly from work. He asked her to schedule her appoint-ments so that she wouldn't miss too many workdays. Herappointments were usually once every 2 weeks, starting at2 p.m., so that she would miss only the balance of the day.Other than two separate days off, for automobile driverslicense renewal and purchase of license tags, the abovedental appointments, and certain days when Self closed thewarehouse and told employees to go home early, Burnsadmitted to being late about one day each month. She con-tinued her dental clinic appointments through the time ofher January 6, 1976, discharge."Burns attended at least the December 20, 1976, unionmeeting, and it is not entirely clear on this record howmany and which other union meetings she thereafter at-tended.'°Burns denied being an organizer or "leader" forthe Union and agreed, as far as she knew, that neitherGrady nor Self had any knowledge of her sympathy for theUnion or her attendance at the union meeting or meetings.She admitted never having discussed the Union with any ofRespondent's supervisors.On Thursday, January 6, 1977, while Burns was at work,Supervisor Grady told her that he had been with Mr. Self;that he was going to lay her off but would probably call herback in 3 to 4 weeks. Payday was not until Friday, January14 and Burns asked Grady about her pay. Grady told hershe could either have it at once, or come back on the regu-lar payday. Burns said she would return and pick up herpay on Janaury 14, 1977.1"On Monday, January 10, however, she received a pay'-check by certified mail, but it was unsigned and had theword "terminated" typed across the check. She arrangedwith coemployee Sherry Oliver to visit the warehouse thenext day, January II (Tuesday), get the check signed andfind out why "terminated" appeared on the check.'29 Respondent submitted in evidence (Resp. Exh. I I) a summars of Burns'absences and latenesses for the pas period May 4, 1976, through her Janu-ary 6. 1977. discharge. Burns commenced wsork otn April 28, 19760She testified that the December 1976 meeting was "the first one I al-tended."Respondent's payday, as above noted. is I:ridas, eers second ,eek.As will be noted hereafter. alleged discriminatee Sherrs Oliver rc.elseda similar check on the previous Saturdas, Januar) 8. 'nd head been in coin-munication with BurnsThey arrived the next day (luesday, January I) at thewarehouse office, in the morning before the lunch hour.Mrs. Kathlyn Self asked what they were doing there, andthey told her they wanted their checks signed and wantedto see Mr. Self. Mrs. Self refused permission for them tosee Mr. Self. but took their checks. When she returned onlywith Sherry Oliver's check, Burns commenced walkingwith Mrs. Self towards Self's office and asked Mrs. Selfwhy Respondent had terminated her and Oliver. Mrs. Selfanswered that Respondent was ". ..cleaning house, weare going to get rid of everybody." Mrs. Self did not denythis statement when testifying on Respondent's behalf.Burns then entered Self's office where Self was lookingfor her check. She asked why she had been terminated afterSupervisor (irady had told her she would be called back in3 or 4 weeks. Self told her he did not want to talk to her;that she was not a diligent worker, she worked only whenshe wanted to and had pestered him for a raise. He thenwalked out of his office.Supervisor Grady testified that Burns was terminated forsevere absenteeism and tardiness, and that around Septem-ber 1976 he and Self discussed the level of warehouse em-ployment in view of the expected completion of the ware-house addition, then not vet started, together with theseasonal downturn in business starting in September.Among the warehouse employees' work records, theyfound four which they considered to be "bad record" em-ployees: Burns. Oliver, Mallard. and Norma White. White,according to Grady, was thereafter given a 4-day suspen-sion in mid-December 1976. as a reprimand for missedworked days. These four employees were considered "badapples" who might "spoil" the other employees. Accordingto one version by Grady, again in the beginning of Decem-ber 1976,13 with the construction of the warehouse additioncoming to an end and the number of incoming ordersdropping. Self and Grady again reviewed the warehouseemployment level. They concluded that Norma White, inthis first of December review, and Burns. Oliver, and Mal-lard had had bad records and decided to discharge them iftheir records did not improve.Supervisor Grady, in fixing the date of this Decemberreview. also appeared to testify that this review took placein the second week of December because, by that time,Norma White had already received her 4-day suspensionreprimand and the employee review showed White's absen-tee record to be "improving" while the other three records"did not correct themselves."In any event, Grads testified that he spoke with Burnsand Oliver and warned Oliver that he would not tolerateabsenteeism without excuse or without pre-authorization.No such warning, on this record, was given to Burns byanyone, including Grady. Mr. Self did not mention Burnsin his testimony on this point or suggest that any repri-mand or warning of discipline had been given to Burns.I he date ol thisb meeting was the result of a leading question bh Re-spondenl. Fven then. Superslsor Grads at first testified that the meetingoccurred in the very first of Januar' " the significance, of course. iswhether this second mlteeting betrecn (i.lid dind Self. In which the decisionto terminate emiploees "as conidillonall¥ made. occurred before or after the.oinrilei cellllirni of (Uioln ;clil iltS in mid-l)ecember 197682 SELF CYCLE & MARINE DISTRIBUTOR CO.Grady admitted he promoted Burns after 3 months of em-ployment from order-filler to shipper with a pay raise, hutavers her absences caused him problems in that he had toreplace the absent Burns with another employee to do theshipping, thus leaving the replacement employee's workundone.About 2 p.m., on January 6. Burns. according to Grady.while walking toward the timeclock. announced for thefirst time that she was going to take her son to the dentist.Burns, in rebuttal, testified that she told him of the ap-pointment 2 weeks before January 6 and again on themorning of the appointment. Her prior sworn statement,read into the record by Respondent, given to the investiga-tor for the NLRB on March 7, 1977. confirms the conclu-sion that she had "permission to leave to take her son tothe dentist on January 6" but omits reference to havingtold Supervisor Grady of her plan 2 weeks earlier. At thehearing, however. Burns testified that she told him of herdental appointment 2 weeks earlier in making an agree-ment with Grady not to schedule her dental appointmentwhile employee Roy Strickland was to go on vacation. Shetestified that she conformed her leavetaking with thisagreement. Supervisor Grady was not called to deny, anddid not dens or explain away, this testimon,. I creditBurns.At any rate. Grady said that on January 6 he had ship-ping to be done, called Burns aside. and:...told her that was it, I don't hase knowledge ofyour going off, I cannot put up swith it, I will have toget somebody else, you forced me to. sour job is termi-nated.The precis of Burns' absentee and lateness records sub-mitted in evidence (Resp. Exh. I1) covers the approximate-ly 40 weeks of Burns' employment commencing with herbeing hired on April 28, 1976. The record shows absencesor tardiness in the remaining 8 weeks, The maximum daysof absence occurred in the 2 weeks ending November 16,1976 (3-1/4 days): and in the 2-week periods ending De-cember 14 and 28. 1976 (a total in each period of 3-1,2days); the minimum absences in the 2-week period endingSeptember 7 (1 hour). Lateness, as opposed to absence, isrecorded in 9 of the 16 day periods, from 15 minutes insome 2-week periods to a total of 1-1,'2 hours in 2 days inthe first tMav 4, 1976) pay period. With one exception (thepayroll ending July 27, 1976). she was not late more thanonce in any 2-week period and in that exception she waslate twice.With regard to the discharges of Burns. Mallard and Oli-ver, General Counsel asserts that they were chosen, at ran-dom, and terminated as a demonstration of Respondent'sunion animus, contrary to Respondent's intent, expressedat the December 17 Christmas party. to keep all its employ-ees in employment through the slack season.2. Respondent's knowledge of Burns', Oliver's. andMallard's union activities: violations of Section 8(a)(l):Impression of surveillance, coercive interrogationOrdinarily, an employer's knowledge of the union activi-ties of an alleged discriminatee. proved either by direct orcircumstantial eidence.'4is a prerequisite to drawing aninference that the discharge is unlawfully motivated andviolaites Section 8(a)(I) of the Act. But there are exceptionsto that rule, such as where the terminations are effected asa display of power to discourage union activity, even incases where, at the time of the discharges, there was notonly a concurrent decline in business, but where the em-ployees were terminated in order of seniority and the em-ployer did not know, or have any reason to believe, that theterminated employees sympathized with the Union. Rosen.S'anitar 14wiping (Cloth (o.. Inc., 154 NLRB 1185, 1187(1965). and cases cited therein: American Sanitarv PartitionCorp.. 178 NLRB 265, 270 (1969); and Computed Time (or-poratio,,, 228 NLRB 1243 (1977).In determining the actual motive for discharge, the em-plover's state of mind is in issue. As the court observed inShattuck Denn Mining Corporation (Iron King Branch) v.V.1. R. B.. 362 F.2d 466. 470 (C.A. 9, 1966):Actual motive, a state of mind, being the question, itis seldom that direct evidence will be available that isnot also self-sersing. In such cases, the self-servingdeclaration is not conclusive: the trier of fact may in-fer motive from the total circumstances proved.Otherwise no person accused of unlawful motive whotook the stand and testified to a lawful motive couldbe brought to book. Nor is the trier of fact-here theTrial Examiner required to be any more naif than isa judge. If he finds that the stated motive for a dis-charge is false, he certainly can infer that there is an-other motive. More than that. he can infer that themotive is one that the employer desires to conceal-anunlawful motive at least where, as in this case, thesurrounding facts tend to reinforce that inference.While I conclude that even without particularizedknowledge of the union activities of Burns, Mallard, andOliver Respondent laid them off and then terminated thembecause of its hostility to the Union. the instant case dem-onstrates facts showing at least two evidentiary bases uponwhich Respondent acquired knowledge of their union ac-tivities: (a) Self's acknowledged sources from employeesand (b) an inference that knowledge was acquired by the"grapevine" because of the smallness of Respondent'swarehouse complement.In arriving at these legal conclusions, I reject. in part,General Counsel's assertion that the January 6 termina-tions necessarily were "random" discharges for union ac-tivity although such may have been the motivation; and Ireject Respondent's assertion that the law requires knowl-edge of the particular employees engaging in union or pro-tected activity in order to perfect an 8(a)(3) violation not-withstanding contrary language in factually distinguishablecases cited by Respondent. N.L.R.B. v. Buddies Supermar-kets, Inc., 481 F.2d 714 (C.A. 5, 1973).t4 t ern stl.ltic.ll e.iden.e nl .a supp.ort an Inference of unlawful mo.lva-tun * 1. R I i ( ' ,,1 .In, p .rrated., 340 [ 2d 803 ((C .A. 5. 1965), certdcled 132 t S 92t1 See I R H B ~ Ilhrl.t Pr,.es.rng ( s. 351 : 2d 6'93(( \ S, 1 h'.l rct.ardiln the tqllminrnl iet necte2il tIf u iFlg circum tdnlltllcvidcilitc til pr1,0e LuI.u1xtui dlich.arVe nlltllZlll[1 Ild the rA.rits of dIrectce lidelie thereof83 DE( ISIONS OF NATIONAL LABOR RELATIONS BOARD3. Self's sources of knowledge of union activities:(a) Informers; (b) "Small plant" theory(a) On January 10, 1977, Self told employee Bobby Pat-terson that he (Self) "knew a lot more than people thoughthe knew, that he had people in the warehouse" and, on thesame day, demonstrated (in interrogating Landers andothers) that he knew that employee Jimmy Shanks signed aunion card. These statements were, thus. 4 days after thedismissals of Oliver, Mallard, and Burns.On January 13, while interrogating Patsy Bramlett con-cerning her union activities, he told her not to believe thattwo named warehouse employees were her "friends." Selftold her "they are not." He said: "We will just drop it atthat." I infer from all these statements that, regardless whoinitiated the practice, Self had informers in the warehouse.I also conclude that, as alleged in paragraph 8 of the com-plaint, Self unlawfully created the impression of surveil-lance of employees' union activities on January 10 duringhis separate conversations with landers and Patterson:and though not specifically alleged, during his interroga-tion of Patsy Bramlett on January 15 (the matter beingthoroughly litigated without Respondent's objection) all inviolation of Section 8(a)( 1) of the Act.I also conclude that, as alleged in paragraph 9 of thecomplaint, as amended at the hearing. Respondent unlaw-fully interrogated Patterson and Bramlett on JanuarN 10and 13 in violation of Section 8(a)(1) of the Act.The dispositive question, in view of my conclusion of theexistence of Respondent's warehouse intelligence system, iswhether, on this record, such a system should he held to beoperative prior to January 10, when Respondent first men-tioned it, and, in particular, operative on or before January6, when Mallard. Burns, and Oliver were discharged: rath-er than after January 7, when, according to the evidence,Respondent received the Union's petition.Because of Self's January 3 speech threatening to closedown the warehouse, coming after the December 20 unionmeeting; because of evidence of employee union activityoccurring between December 20 and before January 6;and because of the small size of the warehouse and Self'sparamount union animus, I perceive no reason to infer thatSelf's open admission of an intelligence system should beheld to have been operative only from the date of firstproof of its existence of perhaps some other date, such asthe date (January 7) of his receipt of the Union's petitionfor certification. I conclude, therefore, that Self had knowl-edge of any patent union activity of any of these threewarehouse employees no later than January 3, 1977. In theface of this conclusion, I again reject Respondent's argu-ment that Respondent's first knowledge of its employees'union activity was coextensive with its receipt, on January7, 1977, of the Union's petition for certification, and I con-clude that Respondent had actual knowledge of Burns'union activity and sympathy, supra, and Mallard's similaractivity and sympathy, infra. at the time they were termi-nated on January 4, 1977.(b) Apart from the "informer theory." 15 above, on" I do not suggest that Respondent initmalccd tIlls sstcilwhich there is direct evidence, I further conclude that onthe basis of the (1) smallness of the warehouse comple-ment (23 employees in January 1977); (2) the prior (Janu-ary 3) and subsequent (January 10 and 13) demonstrationsof union animus and unlawful activity, including indepen-dent unfair labor practices: and (3) the consistently inti-mate working relationship, admitted, supra, by Grady, be-tween the warehouse employees. Self, and Grady. theinference should be drawn, as I do infer, that Respondentknew of the union activities and sympathies of Burns, Oli-ver, and Mallard at the time of the discharge.4. Mallard's termination and Respondent's knowledge ofhis union sympathies and activitiesAs above noted, Mallard. prior to his January 6, 1977,discharge, (a) initiated conversations with Self in which hetold Self that employers cause unions to exist because ofthe emploser's treatment of employees; and (b) signed aunion card and discussed the Union with coemployees. Onthe basis of these activities and the above discussion ofRespondent's method of acquiring "knowledge" of its em-ployees' union activities, I conclude that Respondent knewof Mallard's union sympathy and activities prior to dis-charging him on January 6.On Januarv 6. 1977, Grady told him he was being laidoff but would be recalled before the next payday, January14. I.ike 9urns and Oliver, he (Mallard) thereafter receiveda paycheck with "terminated" typed on it. He never re-turned to the warehouse or questioned the termination.5. Respondent's defense regarding the discharge ofJ. C. MallardRespondent contends, and General Counsel denies, thatMallard was discharged on January 6 for cause, i.e., absen-teeism and incompetence, and that the exact date of hisdischarge coincided with the completion of constructionwork on the addition to the warehouse. Moreover, Respon-dent contends that Mallard's discharge was decided uponfirst in September 1976 and again in December 1976, andthat Supervisor Grady had the responsibility for the exactdate of termination.While the evidence is controverted as to whether Mal-lard was responsible for shipping mismatched boots (oc-curring 3 months before discharge) and the destruction ofcertain unblemished tires, there is no dispute that Mallard,hired to oversee inventory in the warehouse, was involvedin at least one inventory mixup, and was considered byGrady and coemployees as perhaps less than a paragon ofefficiency. Although he performed some construction workon the warehouse addition on normal workdays as well asweekends, the construction work in which he participatedwas clearly not a major part of his job, as Supervisor Gra-dv admitted, and Mallard was relegated to running errandsfor Self and picking up mail. Mallard admitted to numer-ous conversations in which Self and Grady told him thewarehouse was in bad shape, the latest such conversationbeing in late December 1976, but Mallard was never toldhe was not doing his job right or that he would be fired ifthe warehouse problem were not corrected.84 SELF CYC LE & M4ARIN E )IS IRI B I ()OR CO.I conclude from the above onIs that \Mallard swas not anoutstanding employees was not highl? regarded b\ Respon-dent or coemployees. and that he made mistakes in thewarehouse, as did other employees.6. The union activities and discharge of Sherrs ()OIierExcept for attendance at one union meeting. the recordis barren of any evidence that Sherrn Oliver manifestedsympathy for or engaged in any union actinits on behalf ofthe Union. Her testimony. however, is uncontradicted that(a) as late as January 3. 1977. i.e.. 3 days before her dis-charge, Self complimented her on her work. and lb) shewas never reprimanded or disciplined except that in l)e-cember Grady and Self warned her to get to work earlierand not to take so much time off. She testified she bras notlate or absent thereafter except with a doctor's excuse andthat her attendance improved. As is noted heloss, her atell-dance, if it improved, remained poor to sas the least.Oliver. who operated the skin packing machine,. washired in May 1976. On Thursday. January 6. SupervisorGrady called Oliver to his desk and told her. as he had toldBurns. supra, that he would have to lay her off for 3 to 4weeks before recall, and that Mr. Self said she could draIwunemployment insurance compensation. Grads said shecould get her paycheck that afternoon or 8 davs later. onpayday, Frida.y January 14.Grady testified that he often spoke with Oliver. tellingher that he could not allow her to come late to work orcome to work when she pleased. Oliver admits that on oneoccasion, on a date she could not recall. both Self andGrady warned her to come to work on time and not to takeso much time off. Grady testified that it was compans poli-cy to require a doctor's note as an excuse for such conduct.Oliver lived with her mother, as Grady knew. and helpedher mother and missed work in December about 3 weeksbefore the January 6 termination. When Oliver missedwork for the reason of helping her mother. Oliver failed tobring a note from her mother. Gradv warned Oliver that hecould not tolerate absenteeism without "anv excuse."Thereafter, on January 5. Oliver missed work because of analleged sickness and produced no doctor's excuse. accord-ing to Supervisor Grady. On January 6. Grads testified heasked Oliver for a doctor's excuse and Oliver had none. fiewaited until after lunch for Oliver to get a doctor's excuse.Grady testified that Oliver told him she had not gone to adoctor.Oliver's last timecard in evidence (Resp. FIxh. 9} showsthat in the final 7 working days prior to January 6 Oliverwas late three times and was absent 2 days. In addition.Grady testified, as noted above. that he had decided. withSelf, to discharge Burns, Mallard. and Oliver in September1976, and again early in December 1976. if their recordsdid not improve. Also, as above noted. although NormaWhite was included in the September decision for termina-tion, Respondent thereafter disciplined White in December1976 with a 4-day layoff, but none of the three other em-ployees included in the September evaluation (Oliver.Burns, and Mallard) was disciplined in an\ wa in D)c-cember 1976.In addition, Oliver's total lateness and absentee recordin cs idence {Resp. Lxh. 10) for her entire employment(Mai 1970 through Januar\ 6. 1977) shows a substantialllatenscls and or absentee sItlaLtilon in es ver pit period be-gin m1g xnit h the first 2-wCeek payroll period except that inthe 2-cweek lpcriod ending l)ecenber 14. she was not absentat all and \,\as late I dai (1-1 4 hours). In the next 2 weeksshe mi,,led I daI anid was late twice (totaling one-halfhour ) In thair sense. her attendance record did improve.Respondent also plaiced in evidence (Resp. Exh. I) the')ccMiso on I nmploeri's Appeal.," dated March 3. 1977. adecision of the State of \labhama's Unemployment Com-pensation A gencs. At the agenc\'s underlying hearing ofMarch 1. 19'7. Oliher was represented by counsel. Oliverwas found "i to hasle had (Resp. Exh. I):a \er\ had record of unexcused absenteeism andtardiness. She was warned particularly about her tar-di ness. IhlosveLr. w hen she continued to be late in re-porting to work. she w'as discharged.The transcript of G(rad's testimony in the instant hear-ing fails to showk eCactls what he told Oliver when he termi-nTlted her on .ITlnuarx 6. Respondent asserts that Oliver'stermintimon .'ils "precipitated not b\ a lack of business.but rather because she did not bring a doctor's excuse forher absence of Januar' 5. 1977, as she had been instructedto do" (testlmon\n of Bob (;raid).Oliv er testifiedl that on Januarl 6 Grads never told hershe ',as "fired" or "terminated": that he told her she waslaid off behause -work s as slack."In ani ,cent. 2 dJa\s after Januars 6 (i.e.. Saturday. Janu-ar! 8) she received a certified letter containing an unsignedpasicheck from Respondent with the word "terminated"tiped on it. That afternoon she telephoned Linda Burnsand discosered thati Burns had not Nset received a check of.an\ sort. Ihe\ arllranged to go to the unemployment officethe following -londa\ t (Januar` 10). After going to the un-emploximent office on Januar! 10. however. they stoppedat the post office near Burns' home and discovered thecertified letter containing Burns' paycheck. similarly un-signed. with "termina;ted" tIped on it. They then agreed toreturn to Respondent's office the next day (Tuesday., Janu-ars 11 ) to get their checks signed and to discover why the\had been terminated. I hes, did so.It is undisputed tha;t. before lunch, on Tuesday. January11. as Burns also testified. as thev entered Respondent'souter office. Mrs. Kathl,,n Self. Respondent's treasurer andwife of 11. I. (Ico) Self. sas, them and asked them whatthe uwere doingl there. The\ told her the) wanted to gettheir checks signed and find out wh) they had been termi-nated./As noted in the uncontradicted and credited testimonyof lIinda; Burns. Mlrs. Self told them thes were terminatedbecause Respondent was "cleaning house and they weregoing to get rid of eserhbod.!-" On cross-examination, Oi-,ser recalled thatI Mrs. Self said that business was slow.', SlTn mtIeralItTr CtoIneuiI tii tl (1l1cr wis thsch.arged for mriscenductIfitTl V AllHLI 111 i 1h n Ct ,lllI 'f tile ipplLahtle Alabamna statute. theappeal retsrs thl t)pIcr disqajl.Tf le fronm receisiig state unemplonment'11s1%L~rt lke hcllt ll.85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurns and Oliver left after Burns went into Self's office andhad a conversation with him and got her check signed.7. Discussion and conclusionsThe January 6, 1977, discharges of Burns, Oliver, andMallard violate Section 8(a)(3) of the Act:a. Linda BurnsRespondent asserts (Resp. br., p. 24) that Burns was ter-minated for severe absenteeism and tardiness. She un-doubtedly has a record for both absenteeism and tardinesswhich can be characterized as "bad." The fact that a lawfulcause for discharge is available is no defense where theemployee is actually discharged because of union activities.N.L.R.B. v. Ace Comb Co. and Ace Bowling Co., Division ofAmerace Corp., 342 F.2d 841, 847 (C.A. 8, 1965).I have concluded, above, that in May 1976 Self, withanother labor organization seeking to organize Respon-dent's warehouse employees, threatened to close down Re-spondent. The employees thereupon tore up signed mem-bership cards. He made the same threat on January 3,1977, to a meeting of warehouse employees. A more fla-grant threat to employees' jobs is hard to imagine, espe-cially when made by a company official who, as here, hadthe power to carry out his prediction. Especially repugnantto the Act, the employer's threat to close down and termi-nate the employees is among the most direct and successfulmeans by which an employer unlawfully dissuades employ-ees from selecting a bargaining representative, GeneralStencils, Inc., 195 NLRB 1109 (1972), enforcement denied472 F.2d 170 (C.A. 2, 1972). There is no suggestion herethat Mr. Self related his threat of closing down to businessconditions. The threat was based only on his union animus.See Frito-Lay, Inc., 232 NLRB 753 (1977), and cases citedin footnote II, for the Board's latest case of a threat toclose down rather than permit employees to be repre-sented.On or about December 17, 1976, Self's Christmas partyspeech, inter alia, addressed itself to at least three aspects:(a) Self was satisfied with the quality of the work of hiswarehouse employees: (b) although business was off a bit,Self intended to keep his employees employed through theslack winter season and not lay them off; and (c) he in-tended to give them a raise in January.'. On or about De-cember 20, 1976, about a dozen of Respondent's employ-ees, including Burns, attended the first union meeting andthereafter engaged in union activities including solicitationand signing of union membership application cards.On January 3, 1977, Self made a speech, inter alia,threatening all warehouse employees to close the ware-house if the Union came in. On January' 6, 1977, Respon-dent, in the middle of the pay period, without any prior7 Burns' uncontradicted conversation with Self. when he granied her apay raise in November 1976. contains Self's admonition that Burns osiuldnot be granted another raise when the other emph).ee', received their raisesin January 1977. Such a statement by Self. when measured by his sirilarassurances to employees 6 weeks later in his D)ecemihber 17 ( hristmas speech.leads to the reasonable inference that Burns hwould he employed in Januar'1977.warning of discharge, terminated Burns, Oliver, and Mal-lard, allegedly for cause.'8In view of the evidence of Self's prior union animus, hisleading the warehouse employees to believe that the qualityof their work pleased him in his December 17 speech, theJanuary 3 threat to close down the plant if the Union camein, which threat, I have found, necessarily included knowl-edge of union activities among the employees, followed bythe January' 6 mid-pay period discharges of January 6,without prior warnings, constitutes a prima facie case thatthe terminations of January 6 were unlawful, whether ornot Respondent knew of the individual union activities ofthe individual employees-which knowledge I concludeSelf possessed.I conclude that Respondent laid off Burns, Oliver, andMallard, marginal employees, on January 6. as a demon-stration to the remaining unit employees of his antipathy tothe Union, and then decided, after receipt on January 7,1977, of the Union's petition for certification, to underlinehis dissatisfaction with his warehouse employees' union ac-tivities by turning the unlawful layoffs into unlawful per-manent "terminations." He thus dispatched the termina-tion checks to Burns, Oliver, and Mallard on January 7.In response to General Counsel's prima facie case, supra,I discredit Respondent's defenses with regard to the termi-nations of Burns, Mallard, and Oliver "for cause." Ofprime importance, I have credited their testimony thatGrady told them they were being temporarily laid off dueto a lack of work, which economic reason was thereafterapparently corroborated by Mrs. Self's statement to Burnsand Oliver. With regard to Linda Burns, I find that Self, onBurns' uncontradicted testimony, at all times knew of herneed for taking time off to attend the dental clinic for her-self and her son and, in fact, he authorized it. I impute suchknowledge to Respondent, in general, and to SupervisorGrady, in particular, whether or not Self actually told Gra-dy. Continental Chemical Company , 232 NLRB 705 (1977)(and cases cited in fns. 6 and 7). I also credit Burns, againon her uncontradicted testimony, that she previously toldGrady she was taking time off on January 6 as part of acoordinated effort not to take time off when a coemployee,Roy Strickland, was to be off on vacation. I therefore rejectGrady's testimony that he first learned of Burns' takingtime off on January 6, the day she left for the clinic, and Ialso conclude that on January 6, as Burns testified, Gradytold her she was being laid off for 3 to 4 weeks. I rejectGradv's testimony that he and Self decided in the priorDecember to terminate her (and Oliver, White, and Mal-lard) and on January 6, did terminate her for "continualand severe absenteeism and tardiness." I reject as incredi-ble Grady's testimony that at the time he discharged Burnshe told her that he had no prior "knowledge of her goingoff," and needed her services. Aside from the language it-self sounding contrived: (a) The uncontradicted evidenceis that Burns was given a raise by Self himself in November1976; and (b) her absentee-tardiness record (Resp. Exh.t I he prior warning tio Oliher, which Repsondent suggested occurred inearls December, was not of discharge. but merely to improve her tardinessand absenteeism There was no condition of discipline attached to the warn-ing[ non did Grad' or Self testify that either Burns (or Ohlier was told ldpossible discharge In udditin. it as apparentl before Self's December 17( hristmans speech.86 SELF CYCLE & MARINE DISTRIBUTOR CO.10) shows that her absenteeism in November 1976 was,along with that of December, the worst for any month ofher employment when measured by gross days absent,'91do not believe that Respondent would have granted Burnsher untimely November raise if Respondent had viewedBurns' previous progressively poor attendance record seri-ously. Nor would Self have made the Christmas speech sounconditional if Burns' attendance record was so poor.Nor would he have admonished her that she would notreceive another raise in January if there was anything con-ditional about the grant of the raise in terms either ofBurns' improvement of her tardiness and absentee recordor of Self desiring to terminate her if her attendance failedto improve.Nowhere does Respondent suggest (and Burns explicitlydenies) that she was ever warned that continued absence ortardiness would lead to discipline. Thus, in view of theNovember pay raise, Self's Christmas speech and the fail-ure to warn Burns, I discredit Self's and Grady's testimonythat they decided to terminate her as the result of either orboth of the September or December 1976 meetings. WhereRespondent believed that its self-interest was at stake. itwas fully capable of admonishing and punishing employeeNorma White for her poor attendance record as late asmid-December 1976. Nothing of the kind was meted out toOliver, Burns, or Mallard. Such meetings. as alleged byRespondent, I conclude on this evidence, either never tookplace or did not include, as recipients for prospective pun-ishment, Oliver, Burns, or Mallard. Had such meetings tak-en place, of course, the decision to terminate Burns and theothers, if their attendance or work records did not improve,would have antedated all union activity and threats, andmight have provided a lawful basis for discharge whetheror not (or in spite of) either Burns' union sympathy orSelf's union animus, Klate Holt Company, 161 NLRB 1606,1612 (1966); San-Tul Hotel Company and Simon Zunamon,d/b/a Fairmont Ma},o Hotel, 198 NLRB 462 (1972);N.L. R. B. v. Ace Comb Compan v and Ace Bowling Cornpan ,.Division of Amerace Corporation, 342 F.2d 841 (C.A. 8.1965). The evidence I have alluded to, the inferences drawntherefrom, and further resolutions below, adverse to Re-spondent's credibility, including my observation of Self onthe witness stand, lead me to reject the testimony that thedecision or decisions to discharge Burns, Mallard, and Oli-ver were made before union activities started. See N. L. R. B.v. Camco, Inc., 340 F.2d 803, 809-810 (C.A. 5, 1965).In addition, in view of Respondent's demonstrated un-willingness to permit discharged employees to mingle withcurrent employees (see Bramlett, Patterson, infra), I find itunlikely that, if Grad)' discharged Burns, he would havepermitted her the alternative to remain on the premisesuntil she was paid off.20The fact that Respondent subse-19 In Mas 1976, she was absent a total of I das and late 2 dais: in June.absent 3-1 4 days, late 2-1 4 hours: Jul'. absent 3-1 2 dass. late 2 hours:September. absent 2 days and I hour. late 15 minutes: October. off 3 days.late 15 minutes: Nosember, off 6-1 4 days, late 1-1 2 days, and December.off 7 days, late IS minutes. Thus. as can be readil) seen, her absenteeismand tardiness was worse In November when the pas raise Aas given and gotesen worse thereafter No discipline of any sort occurred as late as I)ecem-ber in spite of the increasingly poor record. Instead. as late as Decemblher 17.Self praised the employees and promised continued emplohment.quently mailed Burns her paycheck demonstrates that Re-spondent originally only laid her off, as Burns testified,and only thereafter decided to discharge her and not tohave her back on its property to pick up the check. I creditBurns (as corroborated in the parallel Oliver case) thatGrady told her she was laid off on January 6. This furtherundermines an alleged preexisting decision or decisions inSeptember and December. as testified to by Grady, to dis-charge these three employees.Furthermore, it is uncontradicted that Kathlyn Self, acorporate officer and wife of Leo Self, told Burns and Oli-ver, when they asked her why they were terminated,2thatRespondent was ". .. cleaning house, we are going to getrid of everybody." This answer shows not that particularemployees, like Mallard. Burns and Oliver, in mid-pay pe-riod. had been individually selected and discharged forcause, but rather an indiscriminate, mass termination. Iconclude that Mrs. Self's statements to Burns and Oliveron January 11 were directly and particularly inconsistentwith (irady's version of the underlying and immediate rea-sons for these three employees being terminated. Thus, Re-spondent's own supervisors are inconsistent with regard tothe reasons for the discharge of Burns, Oliver, and Mal-lard.Finall\. Burns' uncontradicted testimony is that in herconversation in the office with Self on January II sheasked him directly why she had been terminated after Gra-dy told her she was merely laid off and would be calledback in 3 to 4 weeks. Rather than denying her statement ofbeing merely laid off, Self told Burns that she was a poorworker. had poor attendance, and pestered him for a raise.This last element, on this record, is pure invention since theuncontradicted evidence is that Burns, on one occasiononly, asked for and received a raise in November 1976.Self's failure to deny that Grady had earlier told Burns thatshe had been laid off is significant and further supportsBurns' version and undermines Grady and Self.For all the above reasons, I conclude that Respondent,for the entire period of Burns' employment, knew of, toler--' A, I haie noted. pria, I conclude that Burns. Mallard and ()Olier weremerel\ l.ld off for unla ful reasons on January 6, and on Januars 7, afterRespondent tc,eiced the L nmon's petition for certification. were dischargedsince it ness alld urgent element had Intervened2 I alsi, credit Burns and Ohlier that they returned to the warehouseoffice on Januar I I to get their unsigned checks signed and to discover whsthe word "terminated" appeared on their checks Although it could be ar-gued thuat terminated" on the checks was merely a hookkeeping aid toRespondent. I conclude from the above text that there would have been noreason to place "termllinated" on the checks in the absence of Respondent'sdesire to cmllmumlcate that fact to the pasees. If Grad). on January 6. toldBurns and i)hser that thes were terminated and the reasons therefor. ratherthan the vucrc mnerel being laid off for 3 to 4 weeks, there would be noreason to suppls themn with a redundant report iof their status in the checksMoreovet, Self's failure to sign the checks manifests a certain haste of dis-patch Since ()lier receixed her certified letter on Saturday. January 8 andBurns on Meonda. Januars 10. the letters may well have been dispatched onthe prior dais Januars 7. the das Respondent claims it received the 'nion'spetition for certificatrion In Ins event. I had the opportunity to observeBurns and Oliher on the witness stand I do not believe they concocted atheors to "discuiser" awh the' had been terminated after being actuall' toldthe reasons bh (,ra.d. in order to entrap Respondent Rather, Mrs Selfresponded direcllt teo their question vhs the) were terminated and failed tosas that the, were terminated for excess absenteeism or tardiness. or anscause other than ia slackness of business and "cleaning house." and "gettingrid if esers, hods "87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDated, and even authorized her absences, accepted her tardi-ness, and seized upon the attendance record as a pretext todischarge her. I also conclude that the inconsistent versionsand reasons for the discharge of Burns advanced by Re-spondent support General Counsel's prima facie case. Para-mount Metal & Finishing Co., Inc. and Paramount PlatingCo., Inc., 225 NLRB 464, 465 (1976). I do not, of course,hold that Burns was a model employee, but the Act pro-tects marginal employees as well as outstanding employees,as it protects inconsistent and harsh employers.Ultimately, the weakness of Respondent's case is notonly the pretextuous and inconsistent reasons in discharg-ing Burns, but its failure, regarding all three discriminateesterminated on January 6, to show some reasonable elementor event intervening between Self's Christmas speech ofDecember 17, which carried with it both praise for thequality, and continued employment, of its employees, andthe January 6 discharges for "cause." The glaring interven-ing factors, as I see them, are the December 20 union meet-ing and Self's January 3 threat to close down the ware-house and terminate the employees before permitting aunion in the plant. I reject Respondent's explanations andinfer the motive to have been discriminatory and unlawful.Shattuck Denn Mining Corporation (Iron King Branch) v.N.L.R.B., 362 F.2d 466, 470 (C.A. 9, 1966).Although I have found that Respondent knew of Burns'union sympathy prior to the discharge, I conclude thatsuch knowledge was not essential. Rather, I agree withGeneral Counsel that Respondent chose three marginaland vulnerable employees (Burns, Oliver, and Mallard)and sought, by laying them off on January 6 and discharg-ing them on January 7, in mid-pay period, 3 days after thethreat to close the warehouse, to demonstrate Respon-dent's seriousness in opposing the Union, without regard toparticular employees' union sympathies or activities, andthereby ". .. stem the tide of union sentiment," AmericanSanitary Partition Corp., 178 NLRB 265, 270 (1969). Suchintent, so manifested, violates Section 8(a)(3) and (I) of theAct. Rosen Sanitary Wiping Cloth Co., Inc., 154 NL.RB1185, 1187 (1965), and cases cited therein.b. The discharge of Sherry OliverOliver's tardiness and absentee record is worse than thatof Burns. In addition, she admits to receiving a warning toimprove her attendance and absentee record. On the otherhand, her testimony was uncontradicted that a few daysbefore her layoff on January 6, (i.e., on January 3) LeoSelf, himself, complimented Oliver on what a good job shewas doing. This is consistent with Self's December 17 eval-uation of the quality of work of all of his employees andthoroughly inconsistent with discharging Oliver 3 dayslater, in the middle of the pay period, for "continual andsevere absenteeism and tardiness."As in Burns' case, I credit Oliver's testimony that Gradytold her she was laid off for 3 to 4 weeks and was not toldshe was fired for failure to bring in a doctor's excuse. I alsoreject as untrue Grady's testimony that he and Self selectedOliver for discharge in "early December." Similarly, Mrs.Self, though she had the opportunity to do so, did not spec-ify why Oliver had been terminated, and said only thatRespondent had a lack of work and was "cleaning house"and getting "rid of everybody." 22 In addition, as in Burns'case, Respondent's switch from "lay-off" to "terminated"occurred after January 7 when it received the Union's peti-tion. This again demonstrates only that Respondent dis-covered that it had to go further than mere layoffs to pro-tect itself from its employees' ongoing union activities.A word concerning the March 3, 1977, decision of theState of Alabama's Unemployment Compensation Agency(Resp. Exh. 1). Based on a March 1 hearing, the agencyconcluded that Oliver was disqualified for state unemploy-ment compensation, having been discharged for "miscon-duct after warning" within the applicable Alabama stat-ute.23The main thrust of Grady's testimony before me, withregard to the discharge of Sherry Oliver, was not only thatOliver was chronically absent and tardy, but that hewarned her concerning her failure to present a note of ex-cuse from her mother, after being absent due to helping hermother, 3 weeks before the discharge; and that he dis-charged her on January' 6 after she failed to present adoctor's note for a January 5 absence. Respondent's briefrelies solely on Oliver's failure to bring the doctor's excuseas the cause of discharge. Oliver testified she receivedwarnings with regard to her absences, but actually pre-sented the doctor's note. No doctor's note was produced atthe hearing by Oliver or any explanation given for failureto do so. As above noted, although the Alabama decisionstates that Oliver had a "very bad record of unexcusedabsenteeism and tardiness," it goes on to state: "She waswarned particularly about her tardiness. However, whenshe continued to be late in reporting to work she was dis-charged."While Respondent may well be allowed some latitude inarguing cases before different tribunals, the reasons ad-vanced in the two should have a rather close relationshipwhen a single discharge for cause is the common issue. Inthe Alabama agency case, Respondent apparently con-vinced the State tribunal that Oliver was warned "particu-larly on tardiness," and "when she continued to be late towork she was discharged." Not a single reference to notesof excuse for absences from either mother or doctor wasmade, much less that her discharge was precipitated by herfailing to bring a doctor's note to excuse a January 5 ab-sence. The inconsistencies are patent: tardiness stressed be-fore the state agency, absenteeism before the Board; nonotes regarding absences mentioned by the state agency;notes for absences urged as the precipitating cause for dis-charge before the Board.As above noted, on this record, there is only one allusionto Oliver engaging in union activity (attending a unionmeeting) prior to her termination. The matter was broughtout, with some confusion, on cross-examination. As in the2 In (Camc,. Incorl,rlriaed, 140 N, RB 361i. 367 (1962). where the employeralso allegedl) made the decision io terminate before union activity started,respondent similarlN decided to "clean house." Mrs. Self told Burns andOliver onls that the5had been terminated for lack of work. This constitutes,asi above noted, a further inconsistency between Respondent's assertion thatBurns and Oliver had been terminated "for cause "-' Respondent concedes that Ihe findings and decisions of the Alabamat ncriployniment (Compensation Agency are not binding on me or the Board.88 SELF CYCiLE & MARINE DISTRIBIT OR CO.Burns case. I conclude that Oliver was laid off on Januars6. 1977. as a power display in an effort bN Respondent tostem the tide of employee union activit\ and then dis-charged on or about January 7, when Respondent recei, edthe Union's petition for certification. Although I conclud-ed that Respondent knew of the union activity of Oliver.Burns, and Mallard, I have further concluded that suchknowledge. under the circumstances of this case. was notcrucial in view of the fact that Respondent was determinedto set an example for other emplosees by unlawfull` dis-criminating against these marginally effective employeeswho would otherwise have been retained bs Respondent.I also conclude, as alleged in paragraph 10(c) of thecomplaint as amended at the hearing that Mrs. Self's refer-ence to Burns and Oliver on January II to "cleaninehouse" and "getting rid of everysbodY' related to unionactivity and constituted a threat of discharge in violation ofSection 8(a)(1) of the Act. As unlawfully, discharged em-ployees, Oliver and Burns continued to enjoy the statutoryprotection of the Act as "employees." and Mrs. Self's state-ment to them was inherently coercive.c. The discharge ofJ. (. (. MallardI have concluded above that Respondent knew that Mal-lard sympathized with the Union. I also conclude that, asMallard testified without contradiction, his ordinary. dail`work was not devoted to warehouse construction and hewas never told he was doing such an unsatisfactory job thathe would be fired. On the other hand, the evidence showedthat he was not an outstanding employee and was of bor-derline competence in the warehouse.Respondent contends Mallard was terminated when thewarehouse addition was completed because of absenteeismand because he was incompetent 24 and that the decision todischarge bad employees (Oliver. Burns. Mallard, andWhite) was made in December 1976 in an agreement be-tween Self and Grady with the actual date of discharge leftat Grady's discretion.I credit Mallard's uncontradicted testimony that GCrad`.on January 6, told him he was laid off for "a week or :o"and would be recalled on the regular payday, 8 days hence.I agree with Respondent that Mallard was not an outstand-ing employee, but he was never warned that his work wasso unsatisfactory that he would be discharged. Most of thewarehouse construction work he performed was not duringregular hours and such work, in an) case, as Respondentadmitted, did not occupy the bulk of his time. If, as Gradvstated. Mallard showed his incompetence within a monthafter being hired in May 1976, Respondent showed enor-t4 In its brief, Respondent asserts that Mallard ias. dichairged for "lh-senteeism and incompetenc) " There is no prior allegation much less .inxtestimony to support "absenteeism" as a cause of Mallard being diischalgedexcept for a passing reference in (;radN's ItesninonN. NOi eidellcc ti uIp)ilrtthat assertion was introduced I am puzzled whether .alhbsnteeismn" conil-tutes a new ground or was a mere clerical error I believe it not Io he aclerical error since it also appears In Respondent's brief at p. 27 (irads.when his attention was directed to Ihe preclse reasons xhx h l ternillilatedMallard. says nothing of anr absenteeism. Moreoser, (irad lneier did Lonitradict Mallard's testimrns thai (Grads Iold hint onl that he .is itlid oiff fora week and would he recalled before the next pa'di. fI rda. Ja;lnuliar 14.1977.mous and continuous toleration for such early and consis-tent incompetence.I therefore conclude that the end of construction of thewarehouse addition was a pretext to terminate Mallard:that Mallard. like O()liver and Burns, was laid off on Janu-art 6 and on J.anuars 7 discharged as a power displas tostem the employees' union activit, and to warn the remain-ing employees against an! further participation in unionactivity.In addition. assuming arrruendo, the truthfulness ofGrads's testimony that as early as September 1976. andagain in earls l)ecember 1976, he and Self decided to ridRespondent of the "bad apples" at the end of warehousecotlstruction activities (Mallard) or if the employees'(Burns and Ol(ier) performance did not improve (and un-like Norma "'hite. there was no warning to any of thempriol tohe corlmmencenient of union activities in I)ecem-her 1976): there is no explanation who there was no threatto improx0e or .in the absence of even a da,'s notice oflaioff, at least la off or termination coextensive with thepai roll period. Nothing of the kind occurred here. Instead.here. Respondent gase an untimely November pay raise toan employee. Burns, alread, identified as a "bad apple" inSeptember. and suggested she would still be employed thefollowing .lanuary: made a December 17 speech saying hewould keep all his employees (whose efficiency he praised)and then, after a threat to close the warehouse, made hur-ried. humbling. inconsistent. mid-pay period terminationsin the face of union animus and union activity. Here. Re-spoideint kept three marginal employees in employmentfor months after it allegedly identified them as "bad ap-ples''" in September 1976. 'his is extraordinarilN ambiguousconduct bs ordinary business standards.I do not suggest that emploxers. including Respondent,cannot, with respect to their employees, act unpredictably.arbitrarily, capnciousls. or in bad faith. Such employers. aswell as inefficient and marginal employees, are equallyprotected b, the Act. However. when an employer, in thepresence of union acti, its among his employees. accompa-nied by. and contemporaneous with, expressions of unionanimus and unlawful threats against employees' jobs relat-ing to such union activit`. engages in inconsistent and am-biguous actions. all the surrounding circumstances relatingto these inconsistencies and abrupt employer actions re-garding esen marginal employees must be examined to de-termine the motie therefor, Winn-Di.rie Stores, Inc. v.'...R.B.. 448 F.2d 8 (('.A. 4. 1971). Else, in executing myfunction. I would be left onls with accepting Respondent'soath regarding its motive or unblinking naivete by whichno offender would be brought to book. I am required to doneither. I have resolved the question of motive in the termi-nations of Oliver. Burns and Mallard against Respondenton the basis of credibility resolutions based on my observa-tion of the demeanor of the witnesses, on the basis of un-contradicted evidence, on the timing and reasonableness ofevents, and on reasonable inferences arising from the evi-dence. I have concluded, on the basis of all the evidenceand circumstances, as the Board recently did in the similarcase of Ethll (Corporioont. 231 NL.RB 146 (1977), that therecord establishes that Respondent countered its employ-ees' organizational activities with an antiunion campaign89 DECISIONS OF NATIONAL LABOR RELATIONS BOARD". .orchestrated by the highest levels of management,"including a threat by Respondent that, as in Ethyl Corp.,supra, it would close the plant to avoid having the employ-ees represented by a union. Again, as in Ethyl Corp., Re-spondent may or may not have compounded its unlawfulact by choosing, among those employees it terminated,those who supported the Union most strongly, but I con-clude that Oliver, Burns, and Mallard were terminated onJanuary 6, 1977, as alleged in the complaint, in violation ofSection 8(a)(3) and (1) of the Act. That Respondent did notalso terminate other employees, including known unionsupporters, does not tend to show that it acted lawfullytoward Oliver, Burns, and Mallard. See North Adams InnCorporation, 223 NLRB 807 (1976).E. The Employment of Matl Landers and Bobby Patterson1. BackgroundLanders and Patterson, both 18-year-old high schoolgraduates, were hired in June 1976 as packers. Pattersonworked on constructing the new addition to the warehouse,loading and unloading trucks, painting, and work similarto that of full-time employees. Landers did the same untilthe end of 1976 when he became a "linker" of chain and astockman. Landers was hired as a part-time employee fromthe beginning of his employment except for I month offull-time employment. He had explained to Supervisor Gra-dy, when first employed, that he expected to start trade schoolshortly, would be in school each morning, and could not workfull time. He thus was hired and worked full time in June andstarted part-time work in July 1976.Patterson worked full time from the date of hire in Juneuntil October 1976 when he, too, started trade school in themornings. Their hours then regularly became 12:30 p.m., to4:15 p.m., Monday through Friday and on any Saturdaywhen Supervisor Grady asked them to work that day. Heordinarily would ask them to work Saturday on the imme-diately preceding Friday. In October 1976, when Pattersonreceived permission to go on part-time hours, Grady toldPatterson that he had previously worked out a similar situ-ation for Landers and it was a good arrangement for bothLanders and Patterson because as business slacked off,part-time hours would insure plenty of work for them.Nothing was said to either of them that their jobs weretemporary or would terminate at the completion of thewarehouse addition (which was not even begun until Sep-tember). I credit the testimony of Landers and Pattersonwhich denies any such temporary status; and reject Self'sand Grady's testimony to the contrary. In particular, I dis-credit Grady's testimony that he told Landers he would belaid off at the completion of the warehouse construction inview of Landers' uncontradicted testimony that at noon, onMonday, January 10, 1977, (I day before he and Pattersonwere allegedly terminated for lack of work), Grady toldboth Patterson and Landers ". ..from now on we wassupposed to support [sic] every Saturday like a usual work-day for us." Moreover. Grady, in overhearing a conversa-tion between Self and Patterson on the next evening, notedthat Self described Patterson as a part-time employee.Nothing in the conversation (which related to Self's desirethat Patterson become a full-time employee) suggests Pat-terson to be merely temporary.2In addition, uncontra-dicted Patterson testimony shows that as late as October25, 1976, in the midst of construction of the warehouseaddition, Self told Patterson and Landers: "You and Mattare good workers. I plan on keeping you all on. I will beneeding you next summer." Self told this to Pattersonagain on the evening of January 10, 1977, see infra.Such a statement in October and January by Self elimi-nates any limitation on the duration of employment con-tained in Grady's initial June 1976 hiring statement to Pat-terson that Grady could not guarantee continuedemployment. Even this earlier statement is not the same astheir being hired with the understanding that they wouldbe laid off at the occurrence of a particular event or at aparticular time.Self's October statement to Patterson concerning his in-tent to keep him and Landers in employment is consistentwith Self's Christmas speech to all employees and with hisstatement to Patterson, infra, as late as the night of January10. Moreover, Landers, without contradiction, testifiedthat he continued to have substantial work even in the af-ternoons when he was working.I conclude, particularly on the basis of uncontradictedevidence above, that Respondent's assertion, that it termi-nated Landers and Patterson at the conclusion of ware-house construction and because there was no work forthem is not credible. Alone, the uncontradicted and creditedtestimony is that on January 10, after completion of allwarehouse construction, Grady directed Landers and Pat-terson to work all succeeding Saturdays, eliminates the de-fense that early January completion of construction on thewarehouse was the reason for their being discharged.When, in addition, Self's several declarations to the ware-house employees generally, and to Landers and Patterson,in particular, of his intent to maintain the warehouse workforce through the slack period are taken into account, onemust look elsewhere for reasonable explanations for thesehurried, mid-pay period terminations of Landers and Pat-terson. For it is difficult to believe that Self would haveauthorized Grady to have Patterson and Landers work allsucceeding Saturdays commencing January 10 if there wasinsufficient work for them. Thus, the sudden discharges ofLanders and Patterson on January 11 bear a special scruti-ny.2. Events of January 10, 1977At I p.m.. in the afternoon of January 10 (after Gradytold Landers and Patterson he wanted them to work allsucceeding Saturdays) Grady told Landers and coemploy-ee Jimmy Shanks that Self wanted to see them in his office.The two employees went to the office and found employeesHigginbotham, Reed, and Hallmark in the office. I creditthe following Landers' version of Self's remarks in themeetin. I discredit leadman Hallmark's general testi-mony that although he attended many meetings in whichSelf's recollection of this conversation Includes his characterizing Pat-terson as "temporary:"' Higginhbltham. Reed. and Shanks were not called as witnesses They90 SELF CYCLE & MARINE DISTRIBUTOR CO.Self spoke, he never heard him mention the subject of aunion except after the petition for certification was re-ceived on January 7. 1 also do not credit Self's testimonyinsofar as he suggested that he never asked employeesquestions about their union activities and that employeesmerely volunteered information to him. Self s testimonywas not addressed to this particular meeting, in any case.Self told the employees in his office at this time that hehad always been fair and good to them and given themopportunities; that he understood a union was beingformed and the employees were making a mistake: thatunions turned friend against friend and created enemies:and that if they had signed union cards, they could go backand tell the union representative they had made a mistakeand wanted to change their minds. Self said that he knewthat Jimmy Shanks had signed a union card. As alleged inparagraph 8 of the complaint, the remark about Shankshaving signed a union card, as part of Self's antiunionstatement, coming a week after his threat to close down thewarehouse if a union came in. constituted an unlawful im-pression of surveillance in violation of Section 8(a)(I) ofthe Act. That Self would become an "enemN" is also quiteapparent as a threat but the statement is not alleged as aviolation and I make no finding on it. The entire session.following the January 3 threat to close down. makes the"suggestion" to withdraw union cards unlawful. UW'illowMfg. Corp., Oak Apparel, Inc., 232 NLRB 344 (1977). How-ever, I make no finding since the matter was not alleged.Three hours after Self met with Landers and the otheremployees in his office. as Patterson was punching out atthe timeclock at 4:45 p.m., Self stepped out of his officeand asked to speak to Patterson. They spoke in Self's officewith no one present. It is undisputed that the conversationlasted about 2-1/4 hours, until 7 p.m. Although prior refer-ences were made to this conversation, total recapitulationof the credited version shows that Self asked Patterson 27 ifPatterson had been to any union meetings. When Pattersonsaid he had, Self asked, who else had been to those unionmeetings. Such questions, especially after the January 3threat to close down, put to Patterson on January 10 in theprivacy of Self's office, constitute coercive interrogationand, as alleged in paragraph 9 of the complaint, violateSection 8(a)(l) of the Act.were apparentls emplosed b) Respondent as of Mlarch 31. 197. ince si-natures of those names appear on the petition of that date s.ilhdra.lingsufport from the Union which pentition 'as circulated b? Ha llmarkI eo Self denied that the nion ssas discussed at all his son t1oardlSelf testified he was present during the conversation and cirrobhrate, hi,father I credit neither Leo nor Howard Self Supersisor (;rad. , who Iesi-fied he was sitting outside Self's office during the whole conversaMiis, andlater helped Self lock up the warehouse, did not mention thait 11tolard Selfwas inside Nloreo er. (Grads testified that he onl hlistened earnes tl, it partof the conversation Their common testimony suggests that Self merelI of-fered full-time emplo ment to Patterson which Pattersn, making deroga-tory remarks against Self and Grads. rejected noting that he could makemore mones in a nearbN chain grocer? store I'ow ard Self characlerlzcdPatterson's alleged derogators remarks about the Respondenlt a. ia fewcomments." Grads and Self testified. on the contrars, as to widespread aindlengths personal attacks on Self's conduct in running the business andGrads's competence in running the warehouse Grad'! testfiied that Paiier-son. that evening. "hit Self up for a raise " Neither I.eo nor Howa rd Selfconfirms this testimon,. In ans event. I rejeci the sersin of this 2-I 4-hourconversation as advanced hs Leo Self. Howard Self. and Robert (,rads aiwholl, unbelievablePatterson refused to inform on coemployees' union ac-tivity and told Self that if Self wanted to know aboutPatterson's union sympathies. he should ask Pattersonabout them: but if Self wanted to know of other employ-ees' union activities. he should ask them. They spoke ofbusinesses operating with, and without unions. Self saidthat unions were "bad things" and that he ". ..would doeverything possible to keep a union out of his business."Self then told Patterson that he and Landers were goodworkers, that he desired to keep them employed because hehad work for them to be done in preparation for the com-ing busy season. He then told Patterson, he was not tryingto "bribe" him but told him of the possibility of a good jobfor Patterson with Respondent in the future.Leo Self confirms offering Patterson full-time emploN-ment and training over a long period and suggesting thatPatterson might become ". .. a vice president of the Comn-pany" after Vice President Howard Self inherited the busi-ness from L eo Self. Self denies any mention of the Unionand asserts that Patterson thereafter vociferously criticizedSelf's and Gradv's management of Respondent in generaland the warehouse in particular. As above noted, if thiscriticism was an extensive part of the 2-1/4-hour conversa-tion, most of it apparently escaped Howard Self, who saidhe was present. I find that Howard Self was not present atthe conversation.Simply stated, I credit Patterson because of his sponta-neity and clarity, the timing and flow of the circumstancesof the case, a review of the delivery of the conflictingtestimony. and the discrediting of Self and Respondent'switnesses who testified that there was no speech on Janu-ary 3 concerning the Union. and no mention of who signeda union card or went to meetings in conversations withLanders and Patterson. The demeanor of Landers and Pat-terson on the witness stand above convinced me of theunderlying accuracy and credibility of Patterson's version,The other circumstances of this case, especially what fol-lowed the next day. infra. do not permit the conclusion thatin the 2-1 4 hours of conversation, the subject of theUnion, in particular. was not discussed.F. The Discharges of Landers and Patterson on January II.1977I. Matt LandersAt 12 p.m.. on January 11. 1977. Grady told Landers hewanted to tell him something in Self's office. Landers fol-lowed Grads into the office and found leadman Hallmarkthere. Grads told Landers he was being laid off becausework was getting slack, work was being done in the morn-ing (Landers as a part-time employee, regularly worked inthe afternoons), and there was no need for him to come in.Grady read the reasons for terminating Landers from asheet of yellow paper which he gave to Landers to lookover and sign. Landers signed it and was paid his finalwages.The sheet of yellow paper, not in evidence, contained noadverse reference to L.anders' work. It did recount thattrucks were being loaded in the morning rather than in the91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDafternoon. Landers, as above noted, however, testifiedwithout contradiction, that at the time of his discharge, inaddition to his other duties, he continued to load trucks inthe afternoon. Landers never returned to the warehouse.2. Bobby PattersonWhen Patterson came to work at 12:30 p.m.. on January11, he could not find his timecard in the rack. SupervisorGrady told him he wanted to speak with him in Self's of-fice. Also present in the office was leadman Hallmark.Grady told Patterson he had had news and that Respon-dent was going to "have to let you go." Grady said he hada list of reasons for terminating Patterson, that he wantedto show him. As in the case of Landers' termination. Gradvread from a yellow sheet of paper with eight or ten hand-written reasons on it for terminating Patterson. Gradyasked Patterson if he had any questions, asked him to readthe yellow sheet and sign it as evidence that he had seen iteven if he didn't agree with the stated reasons. Pattersonsigned the sheet and was paid. Among the reasons, Patter-son recalled seeing on the sheet of yellow paper were (a) amajority of trucks came in in the morning; and (b) busi-ness had slacked off.Counsel for Respondent refused to produce the sheet ofyellow paper after objecting to Patterson testifying to itscontents, notwithstanding that counsel at that moment hadthe document in his possession, and my warning to himthat he acted at peril in failing to produce it.I have previously found and concluded that the lack ofwork, completion of the warehouse addition and the cycli-cal downturn of business were either pretextual or, on thebasis of uncontradicted testimony, untrue and unsupportedreasons for the Landers "lay off" and the Patterson termi-nation. Grady's direction to Patterson that he sign the yel-low sheet of paper, even it he didn't agree with the statedreasons, together with Respondent's failure and refusal toproduce it, is additional evidence that Respondent's rea-sons for these terminations, advanced at the hearing, weremeretricious; and I infer that there were statements on thatyellow sheet of paper which not only did not support Re-spondent's defense, but which would support the GeneralCounsel's case. Respondent may not rely in this regard onGeneral Counsel's failure to previously request productionor to subpoena the sheet of paper. Respondent, itself, wasunder an affirmative duty to produce, of its own volition,the sheets of paper as evidence in support of its defense orsuffer an inference adverse to the credibility of its defensewhich I may, and now do, draw. International Union.United Automobile, Aerospace and Agricultural ImplementWorkers of America (UA W) /Gvrodyne Companr, of Amer-ica, Inc.] v. N.L.R.B., 459 F.2d 1329 (C.A.D.C., 1972). 1infer, on counsel's failure to explain otherwise, that some-thing on that sheet of yellow paper would have exposedfacts unfavorable to Respondent's defense. United AutoWorkers, supra.In Landers' case. there is no showing that he engaged inunion activities, much less that Respondent identified himas having been a staunch union sympathizer. On the otherhand, he was included on January 10 with other employeesin a separate meeting with Self who, after the January 3threat to close down. warned them 28 of the consequencesof union membership (turns friends into enemies) I daybefore Landers was terminated. He was, like Patterson, an18-year-old employee, continuously told (and particularly,with Patterson, as late as the day before he was terminated)of the need to keep him and Patterson in employment not-withstanding any' slackness of work; was told on January10 to report for work on all successive Saturdays; was ter-minated without prior notice in the middle of a pay periodand given at least one false reason (the trucks were loadedin the morning) for being terminated. As in Patterson'scase, Respondent failed to produce the yellow sheet re-cording the reasons it advanced to Landers at the timeof terminating him, or explain its whereabouts. As inPatterson's case, I have drawn an inference adverse to Re-spondent and infer that something on the list of reasons fordischarge. appearing on the yellow paper, would detractfrom Respondent's defense or support General Counsel'scase or both. I conclude that, on the basis of Respondent'sunsupported defenses, Respondent's union animus, the ad-verse inference based in its failure to submit the writtenreasons into evidence, and all the circumstances of thiscase (particularly that, one day before their terminations,Respondent (Grady) told Landers and Patterson they wererequired to work on all succeeding Saturdays) Landers wasdischarged on January I11 because he was identified as aclose associate of Bobby Patterson whose union supportand activities were the subject of Leo Self's union animus;that Self discovered or confirmed Patterson's prounion po-sition during unlawful interrogation on the evening of Jan-uary 10; that Self was unable on January 10 to switch Pat-terson away from support of the Union even by promisesof benefit or suggestions of Patterson ultimately becomingan officer in Respondent: that Self decided on January 10that Landers was closely associated with and supportedPatterson and that he would immediately discharge both ofthem. He did so without warning the next day, January 11,at the very first appearance of Landers and Patterson onRespondent's premises. I conclude that the stated motivesfor the discharges of Landers and Patterson (lack of work)were false and infer a discriminatory motive. N.L.R.B. v.Shattuck Denn Mining Corp., supra, 470; U.A. W. v.N.L.R.B., .supra. As alleged in paragraphs I I and 12 of thecomplaint, the discharges of Patterson and Landers violateSection 8(a)(3) and (1) of the Act. Cf. Murray Golub, et al.d/h/a Golub Bros. Concessions, 140 NLRB 120, 121 (1962),where the Board found a violation of Section 8(a)(3), not-withstanding that the discriminatee, Sanford Lapp, whowas closely associated with a union supporter, was himselfnot engaged in union activity and Rosen Sanitary WipingCloth Co., Inc., 154 NLRB 1185 (1965).It must also be noted, as General Counsel suggests, thatthe Landers and Patterson terminations occurred within anhour of Mrs. Self telling Burns and Oliver that Respondentwas "cleaning house, getting rid of everybody." I infer thatall of these discharges, regardless of the union activity, if: This warning *of Januart 10 to employees was not alleged as an inde-pendent unfair labohr practice and I consequently make no finding of unfairlabhor practice notwilhstanding that the matter was fully litigated. withoutohleclonll92 SEL F CYCLE & MARINE DISTRIBI TOR COany, of the discriminatees. enjoy a common, unlawful mo-tivation.As for Respondent's economic defense concerning l.an-ders and Patterson, it is true sales decreased in Januarv1977. But nowhere does Respondent show that its ordersreceived in December and January decreased or what theleadtime between orders and sales was. Februars 1977sales increased over January by 50 percent: March tripledJanuary. and April quadrupled January for the greatestmonth in Respondent's history. at least on the evidence onhand. Self predicted this very result in his Christmas speechstating he would maintain the warehouse crew. I cannotbelieve Respondent would then terminate 25 percent of itswarehouse staff in earls January without notice because ofI month of decreased business.2? Businessmen seldom acton such caprice. Neptune W'ater Mueter Co. v. N.L.R.B.. 564F.2d 92 (C.A. 4. 1977).In sum, the undenied testimony is that Self. admittingbusiness was off a bit, told his employees as late as Decem-ber 17, at the Christmas party, that future good businessand their satisfactory performance would permit Respon-dent to keep the whole warehouse crew at work during theslack season. Furthermore, uncontradicted evidence clear-ly demonstrates that Self and Grady not only told this toPatterson and Landers on January 10, I day before firingthem for lack of work, but Grady insisted that Landers andPatterson not be absent any longer on succeeding Satur-days. Such circumstances simply do not permit me tocredit this "economic defense" against Landers and Patter-son.I conclude that but for their unlawful discharges. Burns,Oliver, Mallard, Landers, and Patterson would have re-mained in Respondent's employ, both as full-time or regu-lar part-time employees having a substantial interest incommon with full-time employees.G. The Januarly 27, 1977. Discharge of Patsv BrawiletBackgroundPatsy Bramlett was hired in February 1974 as an orderpuller and became a checker in 1975. She was laid off for 4days in November 1976 and Supervisor Grady told her shecould draw unemployment insurance. Notwithstandingthis authorization, Respondent opposed her unemploy-ment insurance claim by alleging she had been dischargedfor absenteeism and continuous misconduct. The claimantthereafter appealed the grounds supporting Respondent'sopposition and was scheduled for a hearing before a ref-eree of the Alabama Unemployment Compensation Agen-cy on January I I, 1977, (Resp. Exh. 12). The hearing waspostponed until January 25, 1977, at Bramlett's requestand notice thereof was dispatched to the parties.On January 13, however, 2 days after Self held the abovemeetings with Landers, Patterson, and other employeesconcerning union activities in the warehouse. Grady told'9 Not only does the evidence shos the annual cli.hcal Improenieni inbusiness, but Self explicitly said, in the ( hristmas speech of December 17.1977. that he intended to keep the warehouse crew during the A inter n priteof a dip in business because of lanticipated sales incre.ase in 1977Bramlett that Self wanted to see her in his office. In theoffice. Self asked her. "-what is this stuff going on in thewarehouse about the [;nion."Bramlett feigned ignorance. \Vhen Self repeated thequestion. Bramilett said that all she knew was that she at-tended union meetings and did not feel she had done anN-thing wrong. Self then asked if she had signed a union cardand when Bramlett admitted she had, Self said: ["Well.]anything I say is not going to change your mind. is it?"'Bramlett said nothing could change her mind. It was at thispoint. as described above. that Self warned her that herbelief that she had "friends" in the warehouse (Ann Hart.CarolNn Cook) was mistaken.Paragraph 9 of the complaint, as amended at the hear-ing. alleges that Self's questions to Bramlett constitute un-lawful interrogation. In view of Self's similarly systematicinterrogation and warnings addressed to Landers and Pat-terson 2 days prior to this time, and Bramlett's otherwisecredible testimon, in support thereof. I reject Self's asser-tion that no mention of the Union occurred and that thisJanuarN 13. 1977. conversation related only to Self tellingBramlett that she had a poor record of absenteeism, but ifshe would work 40 hours per week, he would promote herfrom assistant checker to "full checker" with a pay increasefrom $2.85 per hour to $3.05 per hour.I therefore conclude that, in violation of Section 8(a)( )of the Act. Respondent unlawfully interrogated Bramletton Januars 13. 1976. and also created an unlawful impres-sion of surveillance. I also conclude that Bramlett and Selfhad another conversation regarding Bramlett being pro-moted to "full checker" on Januar, 25, 1977.That Bramlett thereafter failed to mention Self's unlaw-ful interrogation to coemployee Wayne Folse. a witnesscalled hb Respondent, and told him only of the offer ofpromotion does not detract from Bramlett's credibilits.30Bramlett. like Mallard. impressed me as a truthful andguileless witness. Folse. an 8-year employee of Respondentand a signer of leadman Hailmark's March 31. 1977 peti-tion to withdraw support from the Union (G.C. Exh. 4) isnot without interest. I also reject as either unfounded oruntrue Folse's testimony Tthat he heard Self speak of theUnion onlbafter Respondent received the Union's petitionfor certification on January 7.Bramlett (whom I observed to be a nervous person). whoadmitted, from time to time. taking tranquilizers and othermedication, normally worked on the first floor of the ware-house and disliked working on the second floor ("topside")because it made her dizzy and sicklb.Heavier items such asmotorcycles parts, helmets, tires, and windshields arestored "topside." When news of Bramlett's aversion to work-ing "topside" reached Grady 12 he testified he told her he;" F ilse pllc cd hi, iCllCers.tion Tli th Branlllellt as ,of Jallu.lr' 11 or II Iconclude that he is mhist.lkenr on he datilng Aof this conser.iationi Fole li hke ilillhiirk. also lestif ed th'at he 'us preseni at mnns, are-hou'sc cilpl-occ mleetilrgs thre Self spokce a:nd at nlone of these, heforereceipt of the I imon'5 peitilon for certlfi.allon. was a union mentioned II isconceisahle. but improbabhle that tolse. hlike t.illiri. k. e nircl ',ta nlpresent at the Januar 13 meeting oir at oiher siliilir meetin gs im of a.lreh'lt cemploees ,here Self did mientilo the t niol or ins other labor organza-tlionI rcdilt Brllildtll' .ltelluiron\ .itillr l (;rids s ' delltl Ihat she had ia(' ntlrllle!93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwouldn't sent her "topside" unless, from time to time, itwas to check items where another checker was absent.Thereafter, Bramlett occasionally went topside to checkan order but immediately returned to her first floor workstation.On the morning of January 24, the day before the Ala-bama unemployment compensation hearing, Grady, hold-ing the notice of hearing for the following day (at 2:45) inhis hands, asked her what it was about. Bramlett said shehad appealed Respondent's opposition and the subsequentdenial of unemployment benefits. Grad), told her it wouldbe in her best interest to drop the entire matter. Bramlettanswered that she would not drop it because of what Selfhad said about her (that she was discharged for absentee-ism and continuous misconduct). When Grady again in-sisted that she drop the matter, Bramlett said she woulddrop the matter if Self withdrew his assertions against her.Grady left to speak to Self and Bramlett returned to work.Later that morning, January 24, Self called her into hisoffice (Grady was present) and said he understood she wasgoing ahead with her appeal. She said she didn't like whatSelf had said about her but Self said he couldn't help hernot liking it and that he was not going to retract his state-ment. Bramlett said she was going ahead with her appeal.Self said ". ..either you drop it or else." Bramlett re-turned to work.The next day, before Bramlett left the warehouse to at-tend the January 25 hearing, Self called her into a storageroom, and, as described below, told her of her poor workrecord but promised her a raise to $3.05 per hour and achange of classification to "full checker" if she would work40 hours per week.At the lunch period of January 25, she showed her Ala-bama notice of hearing (Resp. Exh. 13) to Supervisor Gra-dy and told him she was leaving for lunch and then goingto the unemployment hearing. She handed him the notice,punched out and left without further conversation withGrady.Grady testified that Bramlett, indeed, gave him the no-tice of hearing as she punched out but, as with his igno-rance of Linda Burns' intentions, supra, neither at that timenor at any other time did she tell him of the hearing orrequest permission to leave. He said she just handed himthe paper and walked off. I credit Bramlett, reject Grady'sclaimed lack of prior knowledge of Bramlett's attendingthe hearing and his assertion that he knew nothing of itprior to her punching out. Self failed to testify concerninghis conversation concerning the January 25 hearing withBramlett on January 24, or any other time.At the 2:45 p.m., January 25, hearing before the Ala-bama agency, Bramlett was represented by, a union attor-ney. Self and Grady represented Respondent. GeneralCounsel argues that this constitutes further evidence of Re-spondent's knowledge of Bramlett's connection with theconversation with Grady in September 1976 in which she directls lold himthat working "topside" made her dizz3and nervous. In view of (GradY'sadmissions and my findings in the above text. it is actually unnecessary tioresolve this conflict although m , observation tof Bramlett and Girady. in thecircumstances of the case. would make it difficult for me io believe thatBramlett did not confront Grads with her "nersousness" at sworking "top-side."Union. The record, however, is bare of any proof that Re-spondent knew who the attorney was or of his connectionwith the Union. In any event, my prior finding that Selfhad already successfully and unlawfully interrogatedBramlett concerning her union sympathy is dispositive onRespondent's knowledge on that point.On the next day, January 26, soon after she punched inat 8 a.m., Grady assigned her to work "topside." Gradysaid he made the assignment in order to have Bramlett helpa "topside" employee and to replace the person working"topside" and have him work downstairs in order to teachhim more of the busines, to "cross train" the erstwhile"topside" helper. In any event, Bramlett worked "topside"the full day and made no complaints.The following day, January 27, Bramlett complained toGrady over the assignment and said she could not work"topside," reminding him of her dizziness complaint andpast history. Bramlett admits that, at that time, Grady saidthat he knew of no past complaint by Bramlett and told hershe had to work there. Bramlett then was called into Self'soffice. Self said he had no other place for her and if shewould not work "topside," she'd have to "clock out."Bramlett refused to punch out, said she would return towork "topside," but added that if she got hurt working"topside," her mother would sue Respondent. Self thentold her that in view of the threat of a lawsuit, he would notsend her "topside," directed her to wait in the waitingroom, punched her timecard, paid her off, and told her shewas "fired."Paragraph 12 of the complaint asserts that Bramlett wasdischarged on January' 27 and refused reinstatement be-cause of her union sympathy and because she participatedand gave testimony in the Alabama unemployment hear-ing. In addition, paragraph 10(b) of the complaint, asamended at the hearing, alleges that on or about January24, 1977, Self unlawfully threatened to discharge (drop theAlabama proceeding "or else") Bramlett should she pursueher claim for unemployment compensation.The evidence unquestionably supports General Counselwith regard to both the threat and discharge, described byBramlett, because of the Alabama unemployment compen-sation hearing. 1 have, here as in other instances herein,credited General Counsel's witnesses for the most part anddiscredited Respondent's. I regard Grady's assignment ofBramlett to work "topside" on January 26 (I day after theunemployment hearing), Respondent knowing well ofBramlett's aversion to working "topside," as a crude andclumsy contrivance to force her to quit, much as in a con-structive discharge, or to bring the matter to issue so thatshe would be pretextually fired.33Respondent succeeded inits alternate route. I conclude Bramlett was discharged, onJanuary 27, as alleged, because she pursued her claim forunemployment compensation under the Alabama statute.General Counsel, however, argues (the somewhat ambig-uous allegations of the complaint notwithstanding) thatBramlett was also discharged because of her union activi-ties.On Januar325, Self offered her a pas raise and promotion. ostensibly ifher attendance inaproved. Actually. it was in the nature of a quid pro quo ifshe would drop the unemployment proceeding since his threat of firing herwas unsuccessful the da) before (January 24)94 SELF CYCLE & MARINE DISTRIBUTOR CO.While it is true that I have found that Bramlett was un-lawfully interrogated by Self on January 13, I do not be-lieve her discharge was occasioned by virtue of her unionactivities or sympathies. Had those matters been even apartial factor in Self's motivation in the discharge, it wouldseem to me he would have acted more promptly. as he didin five other situations demonstrated in this record. Theintervening 2 weeks between the unlawful interrogationand the discharge, Self's January 24 threat, and January 25offer of a promotion and pay raise, on the day of the Ala-bama hearing, militate in favor of looking elsewhere. Thefact that I found Respondent guilty of unlawfully terminat-ing five other employees does not require that I find Bram-lett to have been similarly treated even though certainother unfair labor practices by Self were directed againsther and others, cf. N'.L.R.B. v. W'. C. Nabors, d.) ba W. C,Nabors Company, 196 F.2d 272, 275 (C.A. 5, 1952)., cert.denied, 344 U.S. 865 (1952): cf. North Adams Inn Corpora-tion, 223 NLRB 807 (1976). I therefore recommend thatinsofar as the complaint alleges Bramlett was dischargedfor her union activities in violation of Section 8(a)(3) and(I) it be dismissed.Both the alleged unlawfulness of Self's threat of January24 against Bramlett and the discharge of January 27 de-pend on whether Bramlett's pursuit of her Alabama unem-ployment compensation claim constitutes "protected con-certed activity" within the meaning of the Act.It is clear that the pursuit of such a right is not for themutual benefit of all employees under a collective-bargain-ing contract, Merlyn Bunnev and Clarence Bunnev, Partners,d/b/a Bunnev Bros. Construction Compans, 139 NLRB 1516(1962). The theory' of "concerted activity" has been latelydefined to include the actions of an individual, actingalone, Diagnostic Center Hospital Corp. of Texas, 228NLRB 1215 (1977), where such actions ". ..relate to con-ditions of employment that are matters of mutual concernto all the affected employees." Air Surrey Corporation, 229NLRB 1064 (1977). Such a definition expands the concepteven over a more recent statement that a matter is "con-certed" (and therefore needs no actual group activity)"... so long as there is evidence that fellow employeesshare the acting employees' concern and interest in com-mon complaints," Diagnostic Hospital Corp., supra, citingAlleluia Cushion Co.. Inc., 221 NLRB 999 (1975). Thus sin-gle employee appeals to the state OSHA authority are heldto constitute "concerted activity." Alleluia Cu.shion Co.,Inc., supra. It could well be argued that a state's unemploy-ment compensation system, as in Alabama (where the Un-employment Compensation Agency is under the AlabamaDepartment of Industrial Relations. Resp. Exh. 1), is partof, and a device for, granting employee benefits resultingfrom a rupture of the employment relationship. As such. itis a public declaration granting a remedy to all concernedand covered employees. Thus, as here, the employer's dis-charge of an employee for pursuing rights under a Stateremedial statute relating to the employment relationshipwould reasonably dissuade other employees of the sameemployer from pursuing their similar right when and ifthe)' were laid off.In G. V.R., Inc., 201 NLRB 147 (1973), however. it seemsto me the Board expressly disavowed this argument. In thatcase, a group of employees was united in its determinationto obtain its rightful wages where the employer was receiv-ing moneys under a Federal contract governed by the Fed-eral anti-kickback statutes. The group of employees washeld unlawfully discharged for protesting the employer'sunlawful practices. The Board held that both participationIn a Government compliance investigation or protest ofnoncompliance were concerted activities. What the Boarddisavowed, however, was the Administrative Law Judge'sassertion that even in the absence of concerted activity therewould have been an 8(a)(1) violation since "public policy"would be frustrated if employees could not, with full pro-tection of the Act, make complaints to public agenciesabout wages and hours without fear of reprisal.Here. Bramlett's being discharged for pressing her claimclearly relates to a condition of employment which is a"matter of mutual concern to all the affected employees,"Air Surrey (Corp., .supra, although there is no "commoncomplaint" shared by all employees, Diagnostic HospitalCenter C(orp., supra. She is, at bottom, engaging in a litiga-tion contesting the basis for her own, individual layoff inNovember 1976, alleging, contrary to Self, that she was notlaid off for "continuous misconduct." She is thus contest-ing a matter relating to her own, personal actions, not asso-ciated with the actions of coemployees or the effect oncoemployees of the decision of the state agency. I regardBramlett's complaint as not conditioned on any commonworking conditions with coemployees and, as such, thecase is clearly distinguishable from G. V:R.. Inc.. and AirSurrei Inc., supra. 'Thus, the pursuit of a Jones Act awardfor injury is not a concerted activity for which discharge isprotected under Section 8(a)( I) of the Act. The Board hasso held. Hunt Tool Company, 192 NLRB 145 (1971). More-over. Self made no blanket declaration of firing employeesfor filing unemployment compensation claims. Cf. Hunt7bol Co.. supra.I conclude that pursuit by Bramlett of her state unem-ployment compensation claim did not constitute a "con-certed" activity protected by Section 8(a)( I) of the Act andthat Self's threat to Bramlett of discharge on January 24and his subsequent discharge of her on January 27 werenot unlawful under Section 8(a)( ) of the Act. I shall there-fore recommend, as requested by Respondent. that para-graph lO(b). the threat, and paragraphs I I and 12, insofaras they relate to the discharge of Patsy Bramlett, be dis-missed .4As I have found that Linda Burns, Sherry Oliver, J, C.Mallard, Matt Landers and Bobby Patterson, whether full-time or regular part-time employees, were unlawfully dis-charged in violation of Section 8(a)(3) and (1) of the Act,all were eligible to vote in the Board-conducted election ofFebruary 22 and the challenges to their ballots are herebyoverruled.'4 I apprec.ite and reject the General ( ounsel's innosative argument thatthe Alabama unemplosment statute. being part o,f the de lure "contract" ofenlplon)ment bet'eein Bramiletl and Respondent, leads to the necessar) con-clusion th.i Bramielt' pursuit of her Alabama claim as In furtherance ofa "',ontract" claim n ; In Rulnne Rrlr ( onirtruis tin (<Io rupra, and thus aprtlected cn..Lertcd .I.tctl tS Sec Huntl Il.,. I ( rnlpuni. 192 NI RB 145. 14ht i'l). hlch diposes, if a. simllar argulment95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. The Respondent, Self Cycle & Marine DistributorCo., Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union, District 125, International Association ofMachinists and Aerospace Workers, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3. By threatening to close its facility if employees sup-ported or engaged in activities on behalf of or selected theUnion; by creating the impression of surveillance of itsemployees' union activities; by coercively interrogating itsemployees concerning their union membership, sympa-thies, and activities, and by threatening to discharge em-ployees because of such membership, sympathies, and ac-tivities, Respondent engaged in, and is engaging in, unfairlabor practices within the meaning of Sections 8(a)(1) and2(6) and (7) of the Act.4. By laying off on January 6, 1977, and then discharg-ing on January 7, 1977, employees Linda Burns, SherryOliver, and J. C. Mallard, and by discharging employeesMatt Landers and Bobby Patterson on January II, 1977, inreprisal for union activities among its warehouse employ-ees, or because these five employees had engaged in unionactivities or sympathized with the Union, Respondent hasengaged in, and is engaging in, unfair labor practices with-in the meaning of Section 8(a)(3) and (1) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It having been found that Respondent, in violation ofSection 8(a)(3) and (I) of the Act, discriminatorily termi-nated the employment of the five employees named above,and thereafter refused to reinstate them, I shall recommendthat Respondent be ordered to offer them reinstatement totheir former positions, or if not available, to substantiallyequivalent positions, without loss of seniority and otherprivileges, and to make them whole for any loss of payresulting from the discrimination against them by paymentto each of a sum of money equal to the amount they nor-mally would have earned as wages from the date of theirtermination to the date of a bona fide offer of reinstate-ment, less net earnings during that period. Backpay shallbe computed on a quarterly basis in the manner prescribedin F. W. Woolworth Company. 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).35It should be particularly noted that part-time employeesBobby Patterson and Matt Landers will be ordered rein-stated, particularly wherein I have found that they werenot hired on a temporary basis. However, even if they hadbeen originally hired on a temporary basis, I would orderthem reinstated on my finding that they had been bothpromised continuous employment by Self. See NelsonManufacturing Company, 138 NLRB 883 (1962). Moreover,5' See, generally. lis Plnlbhing & Heating Co., 138 NL RB 716 (1962)even if Landers and Patterson were merely temporary em-ployees at the time of their being discharged. the dis-charges in retaliation for their union activities or sympa-thies or those of coemployees would be violative of Section8(a)(I) and (3) and reinstatement of them with backpaywould be appropriate remedy. Nelson Manufacturing Co.,Supra, 884. In view of Self's promise of their being continu-ously employed, the matter of when their "temporary" sta-tus would end is not before us in this case.The discriminatory discharges strike at the heart of therights guaranteed by the Act, and, accordingly, a broadOrder will be recommended directing Respondent to ceaseand desist from in any other manner interfering with,coercing, or restraining employees in the exercise of theirstatutory rights.Upon the foregoing findings of fact, and conclusions oflaw, and upon the entire record in this proceeding, andpursuant to Section 10(c) of the Act I hereby issue thefollowing recommended:ORDER 36Respondent, Self Cycle & Marine Distributor Co., Inc.,Tarrant, Alabama, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Threatening its employees that it would close itswarehouse if employees supported, or engaged in activitieson behalf of, the Union, or if a Union became their repre-sentative.(b) Creating the impression of surveillance of its em-ployees' union activities.(c) Coercively interrogating employees concerning theirown union activities or that of their fellow employees.(d) Threatening to discharge employees if they joined orengaged in activities on behalf of the Union.(e) Discouraging membership in a labor organization bydischarging, laying off, or in any other manner discriminat-ing against employees because they or their coemployeesjoin or support a labor organization.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed them by Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Offer its employees Linda Burns, Sherry Oliver,J. C. Mallard, Matt Landers, and Bobby Patterson imme-diate and full reinstatement to their former jobs or, if thesepositions no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges, and make them whole for loss of wages andearnings in the manner set forth in the section of this Deci-sion entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,3r In the event no exceptions are filed as prosided bh Sec. 102.46 of theRules and Regulations of the National L abor Relations Board. the findings.conclusions, and recommended Order herein shall. as pro'ided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed Halved for all purposes96 SELF CYCLE & MARINE DISTRIBUTOR CO.personnel records and reports and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its Tarrant, Alabama, facility copies of theattached notice marked "appendix." 37 Copies of the noticeon forms provided by the Regional Director for Region 10.after being duly signed by Respondent's authorized repre-sentative. shall be posted by Respondent immediatelyupon receipt thereof. and be maintained by it for 60 con-I' n the event that this Order Is enforced hb a.i ltdgenlri of the t ritedStates Court of Appeals. the wurd, in the notice reading "Posied h\ Orderof the National Labor Relations B.oard" shall reaid Pos ed "Ped su;lil o iJudgment of the I niied States ( Court of Appcals trlforuiiuI n .order lof theNational L abor Relatitns Board"secutive days thereafter. in conspicuous places. includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that notices are not altered, defaced, or covered byand other material.(d) Notifs the Regional Director for Region 10, in writ-ing. within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith.Ii Is iF RltitR OR)FREt) that Case 10-RC 10942 bhe se-ered and remanded to the Regional Director for Region10 for the purpose of opening the ballots of five voters(Burns, Oliver. Mallard. Landers. and Patterson) whosechallenges have been overruled and thereafter, to issue arevised tallN of ballots to the parties. and the appropriatecertification.97